Exhibit 10.6

M.D.C. HOLDINGS, INC.

401(k) SAVINGS PLAN

(Amended and Restated Effective January 1, 2008)



--------------------------------------------------------------------------------

M.D.C. HOLDINGS, INC. 401(K) SAVINGS PLAN

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS    2 1.1    Account    2 1.2    Actual Contribution
Percentage Test or ACP Test    2 1.3    Actual Deferral Percentage Test or ADP
Test    2 1.4    Administrator    2 1.5    Aggregate Contributions    2 1.6   
Annual Additions    2 1.7    Application for Benefits    3 1.8    Beneficiary   
3 1.9    Benefit Starting Date    3 1.10    Cash or Deferred Arrangement    3
1.11    Cash-Out Limit    3 1.12    Catch-Up Contributions    3 1.13    Code   
4 1.14    Committee    4 1.15    Compensation    4 1.16    Date of Employment   
5 1.17    Date of Re-employment    5 1.18    Death    5 1.19    Deferral
Contributions or Deferrals    5 1.20    Deferral Limit    5 1.21    Disability
or Disabled Participant    5 1.22    Effective Date    5 1.23    Elapsed Time
Basis    5 1.24    Eligible Employee    6 1.25    Employee    6 1.26    Employer
   6 1.27    Employer Stock or Employer Stock Fund    6 1.28    Entry Date    6
1.29    ERISA    7 1.30    Excess Aggregate Contributions    7 1.31    Excess
Contributions    7 1.32    Excess Deferrals    7 1.33    Highly Compensated
Participant    7 1.34    Hour of Service    7 1.35    Leave of Absence    8 1.36
   Limitation Year    8 1.37    Matching Contributions    8 1.38    Non-Highly
Compensated Participant    8 1.39    Normal Retirement Age    8

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   i



--------------------------------------------------------------------------------

1.40    One-Year Period of Severance    8 1.41    Participant    9 1.42    Plan
   9 1.43    Plan Year    9 1.44    Profit Sharing Contributions    9 1.45   
Qualified Nonelective Contributions    9 1.46    Regulation    9 1.47   
Rollover Contributions    9 1.48    Roth Contributions    9 1.49    Severance
from Service    9 1.50    Spouse    9 1.51    Suspense Account    10 1.52   
Termination Date    10 1.53    Testing Compensation    10 1.54    Trust
Agreement    10 1.55    Trust Fund    10 1.56    Trustee    10 1.57    Valuation
Date    10 1.58    Year of Service    10 ARTICLE 2. ELIGIBILITY AND
PARTICIPATION    11 2.1    Eligibility to Participate    11 2.2    Participation
after Reemployment    11 2.3    Leaves of Absence    11 2.4    Information
Provided to Administrator    11 2.5    Reliance on Information Provided    11
2.6    Notification of Eligibility    12 ARTICLE 3. SERVICE AND VESTING    13
3.1    Service Counting Method    13 3.2    Vested Percentage    13 3.3   
Qualified Military Service    14 3.4    Forfeitures    14 3.5    Reinstatement
of Vesting Service upon Reemployment    14 3.6    Restoration of Forfeited
Amounts upon Reemployment    14 ARTICLE 4. CONTRIBUTIONS TO THE TRUST FUND    15
4.1    Deferral Contributions    15 4.2    Matching Contributions    16 4.3   
Profit Sharing Contributions    17 4.4    Eligibility to Receive Allocation of
Employer Contributions    18 4.5    Qualified Nonelective Contributions    18
4.6    Timing of Contributions    19 4.7    Source of Contributions; Requirement
of Profits    19 4.8    Rollovers and Transfers    19

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   ii



--------------------------------------------------------------------------------

ARTICLE 5. ACCOUNT ALLOCATIONS; INVESTMENTS; LIMITATIONS ON CONTRIBUTIONS    21
5.1    Valuation and Adjustment of Accounts    21 5.2    Forfeiture of
Non-Vested Amounts    21 5.3    Disposition of Forfeitures    21 5.4    Directed
Investments    21 5.5    Annual Adjustments    24 5.6    Maximum Deductible
Contributions    24 5.7    Elective Deferral Limit    24 5.8    Annual Additions
Limit    25 5.9    ADP Test    26 5.10    ACP Test    28 ARTICLE 6. DISTRIBUTION
OF PLAN BENEFITS    30 6.1    Distribution Events    30 6.2    Amount of Plan
Benefits    30 6.3    Form of Distribution    30 6.4    Timing of Distribution
   30 6.6    Distributions Upon Death of Participant    33 6.7    Death Benefits
   35 6.8    Determination of Beneficiary    35 6.9    Rollover of Plan
Distributions    37 6.10    Repayment of Distribution    38 ARTICLE 7.
PARTICIPANT STATUS AND RIGHTS    39 7.1    Stock Holding Limitation    39 7.2   
Voting Rights    39 7.3    Notices    40 7.4    Retention/Sale of Employer Stock
and Other Securities    40 7.5    Tender Offers    40 7.6    Stock Rights    41
7.7    Confidentiality    43 7.8    Put Option    44 7.9    Changes to Employer
Stock    45 7.10    Participant Loans    45 7.11    Withdrawals Prior to
Separation from Service    48 7.12    Assignment and Alienation    49 7.13   
Qualified Domestic Relations Orders    49 7.14    Participant Rights    50 7.15
   Effect on Employment Status    50 ARTICLE 8. APPLICATION FOR BENEFITS    51
8.1    Applying for Benefits    51 8.2    Denial of Benefits    51 8.3   
Exhaustion of Remedies; Limitation of Actions    53 8.4    Missing Participants
and Beneficiaries    53

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   iii



--------------------------------------------------------------------------------

8.5    Incapacity of Participant or Beneficiary    54 ARTICLE 9. ADMINISTRATION
OF THE PLAN    55 9.1    Administrator    55 9.2    Organization and Procedures
   55 9.3    Powers and Duties    55 9.4    Consultation with Agents    57 9.5
   Finality of Action    58 9.6    Indemnification    58 9.7    Compensation and
Expenses    58 ARTICLE 10. THE TRUST FUND    59 10.1    The Trustee    59 10.2
   The Trust Fund    59 10.3    Reversion of Assets    59 ARTICLE 11. PLAN
FIDUCIARIES    61 11.1    Fiduciaries    61 11.2    Bonding Requirements    61
11.3    Prohibited Transactions    61 11.4    Fiduciary Responsibilities    61
11.5    Investment Managers    62 ARTICLE 12. AMENDMENT, TERMINATION AND MERGER
   64 12.1    Plan Amendment    64 12.2    Vesting Amendments    64 12.3    Plan
Termination    64 12.4    Plan Merger    65 ARTICLE 13. TOP-HEAVY PROVISIONS   
67 13.1    Top-Heavy Definitions    67 13.2    Determination of Top-Heavy Status
   67 13.3    Change in Vesting Schedule    68 13.4    Minimum Contribution   
68 ARTICLE 14. GENERAL PROVISIONS    70 14.1    Interpretation    70 14.2   
Liability for Participant Representations    70 14.3    Governing Law    70

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   iv



--------------------------------------------------------------------------------

M.D.C. HOLDINGS, INC. 401(K) SAVINGS PLAN

(Amended and Restated Effective January 1, 2008)

INTRODUCTION

M.D.C. Holdings, Inc., a corporation duly organized under the laws of the State
of Delaware and having its principal place of business in Denver, Colorado,
originally adopted the M.D.C. Holdings, Inc. 401(k) Savings Plan (the “Plan”)
effective January 1, 1992, for the exclusive benefit of its Employees and their
Beneficiaries. The Plan was restated on January 1, 1997 to reflect changes in
the law as a result of the Uruguay Round Agreements Act, implementing Agreements
under the General Agreement on Tariffs and Trade, the Uniformed Services
Employment and Reemployment Rights Act of 1994, the Small Business Job
Protection Act of 1996, the Taxpayer Relief Act of 1997, the IRS Restructuring
and Reform Act of 1998, the Community Renewal Tax Relief Act of 2000
(collectively, “GUST”).

Effective January 1, 2008, the Plan is hereby amended and restated to
incorporate all amendments to the Plan since it was last restated and to make
necessary and desirable amendments as provided or permitted by certain recent
changes in the law, including changes made by the final Regulations under Code
Sections 401(k) and 401(m) (relating to elective deferrals and matching
contributions) and the Pension Protection Act of 2006.

The purposes of the Plan are to provide retirement, termination, death, and
disability benefits to Employees and their Beneficiaries, to reward faithful
service, and to encourage the Employees’ incentive to improve profitability.

Any statements regarding tax matters made herein, including any attachments,
cannot be relied upon by any person to avoid penalties and are not intended to
be used or referred to in any marketing or promotional materials. To the extent
this communication contains a tax statement or tax advice, Holme Roberts & Owen
LLP does not and will not impose any limitations on disclosure of the tax
treatment or tax structure of any transactions to which such tax statement or
tax advice relates.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   1



--------------------------------------------------------------------------------

ARTICLE 1.

DEFINITIONS

When used in this Plan, the following capitalized terms shall have the meanings
set forth below unless a different meaning is plainly required by the context:

 

1.1 Account means the separate account maintained for a Participant consisting
of all contributions allocated to the Participant’s Account and the income,
expenses, gains, and losses allocated thereto in accordance with Section 5.1.
Each Participant’s Account will consist of subaccounts, which each shall reflect
the portion of the Participant’s Account derived from the source for which the
subaccount is named, including some or all of the following: Deferral Account,
Catch-Up Contributions Account (which may be a subaccount of the Deferral
Account), Roth Contributions Account (which may be a subaccount of the Deferral
Account), Matching Contributions Account, Profit Sharing Contributions Account,
Qualified Nonelective Contributions Account, and Rollover Contributions Account.

 

1.2 Actual Contribution Percentage Test or ACP Test means the actual
contribution percentage test of Code Section 401(m) and the Regulations
thereunder by which the average of the contribution ratios are calculated
separately for each individual in eligible Highly Compensated Participants and
eligible Non-Highly Compensated Participants, of a Participant’s Deferral
Contributions and Matching Contributions for the applicable Plan Year (plus all
or a portion of the Qualified Matching Contributions and Qualified Nonelective
Contributions, if any, as determined by the Employer) to the Participant’s
Testing Compensation.

 

1.3 Actual Deferral Percentage Test or ADP Test means the actual deferral
percentage test of Code Section 401(k) and the Regulations thereunder, by which
the average of the contribution ratios are calculated separately for each
individual in the group of Highly Compensated Participants and the group of
Non-Highly Compensated Participants, of a Participant’s Deferral Contributions
for the applicable Plan Year (plus all or a portion of the Qualified Nonelective
Contributions, if any, made with respect to a Participant for such year and such
other amounts that are treated as Deferral Contributions for such year pursuant
to Regulations) to the Participant’s Testing Compensation.

 

1.4 Administrator means the individual or committee appointed by the Employer to
administer the Plan as provided in Article 9.

 

1.5 Aggregate Contributions means Matching Contributions (to the extent not
taken into account for purposes of the ADP Test) made under the Plan on behalf
of a Participant for the Plan Year. Aggregate Contributions shall not include
Matching Contributions that are forfeited either to correct Excess Aggregate
Contributions or because the contributions to which they relate are Excess
Deferrals, Excess Contributions, or Excess Aggregate Contributions.

 

1.6 Annual Additions means, for each Limitation Year, the sum of—

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   2



--------------------------------------------------------------------------------

  (a) the contributions by the Employer to this Plan or any other qualified
defined contribution retirement plan that are allocated for the benefit of a
Participant, including any forfeitures;

 

  (b) any Participant contributions to this Plan or to any other such plan
(other than contributions made pursuant to Code Section 414(v)); and

 

  (c) for purposes of the dollar limitation on Annual Additions, any
contributions by the Employer allocated to a medical expense reimbursement
account which is established under Code Section 401(h) for a Participant under
any pension or annuity plan, or, in the case of a key employee as defined in
Code Section 416, any contribution by the Employer allocated on his behalf to a
separate account in a funded welfare benefit plan established for the purpose of
providing post-retirement medical benefits.

Anything herein to the contrary notwithstanding, Annual Additions shall not
include any investment earnings allocable to a Participant, any Rollover
Contributions or amounts transferred directly to a trustee from another
qualified plan, contributions of amounts previously distributed to former
employees who are reemployed or payments of principal and interest on Plan
loans.

 

1.7 Application for Benefits means the administrative method and procedures
established by the Administrator in order for a Participant to receive benefits
hereunder, including any electronic methods prescribed by the Administrator.

 

1.8 Beneficiary means any individual, trust, estate, or other recipient properly
designated by the Participant pursuant to the procedures required by the
Administrator to receive Death benefits payable hereunder, on either a primary
or contingent basis.

 

1.9 Benefit Starting Date means the first day of the first period for which a
Participant or Beneficiary is considered to have received any benefit payments
under the Plan, or the first date on which such benefit payments are paid or are
payable under the Plan.

 

1.10 Cash or Deferred Arrangement means that a Participant may elect to have the
Employer make payments on behalf of the Participant either as Employer
contributions to the Plan or to the Participant directly in cash.

 

1.11 Cash-Out Limit means $5,000 calculated as of the time of distribution or
any other time, or such other maximum amount as may be determined from time to
time in accordance with the Code or Regulations. The value of a Participant’s
vested Account for purposes of applying the Cash-Out Limit shall be determined
without regard to that portion of the account balance that is attributable to
Rollover Contributions (and earnings allocable thereto).

 

1.12 Catch-Up Contributions means Deferrals the Employer makes to the Plan in
accordance with a Participant’s contribution election pursuant to
Section 4.1(b).

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   3



--------------------------------------------------------------------------------

1.13 Code means the Internal Revenue Code of 1986, as now in effect and as may
be amended from time to time.

 

1.14 Committee means the committee or committees designated to act as the
Administrator as provided in Article 9, whose powers and duties shall be
determined by the Plan in conjunction with the charter(s) governing the
committee(s).

 

1.15 Compensation means—

 

  (a) The amount paid or made available to an Employee for the entire Plan Year
that is reported as wages on the Employee’s Form W-2, and shall include Elective
Deferrals, as well as Employer contributions which are not includible in the
gross income of the Employee under Code Sections 125 (salary deferrals under a
cafeteria plan, including any amounts not available to a Participant in cash in
lieu of group health coverage because the Participant is unable to certify that
he has other health coverage, if the Employer does not request information
regarding such other health coverage) and 132(f) (qualified transportation
expenses); but

 

  (b) Compensation shall not include—

 

  (1) Employer-paid allowances or reimbursements for meal, moving, relocation or
other similar business-related expenses, except in the case of taxable
automobile allowances;

 

  (2) Employer contributions to or benefits received under any Employer
sponsored health or welfare benefit plan, program or arrangement;

 

  (3) any non-cash compensation, severance pay, pay for unused vacation or
incentive pay paid after the Employee’s Severance from Service, or employee
discounts;

 

  (4) Employer contributions, including those made pursuant to Employee
elections, to a plan of deferred compensation which are not includible in the
Employee’s gross income for the year of contribution; and

 

  (5) all reimbursements or other expense allowances and cash and non-cash
fringe benefits.

 

  (c) In no event shall Compensation include any amount in excess of $200,000
(as adjusted pursuant to Code Section 401(a)(17)(B) in any Plan Year, subject to
any adjustments to reflect any increase in the cost of living as determined by
the Secretary of the Treasury. The cost-of-living adjustment in effect for a
calendar year applies to any period, not exceeding 12 months, over which
Compensation is determined (determination period) beginning in such calendar
year. If a determination period consists of fewer than 12 months, the Code
Section 401(a)(17) limitation will be multiplied by a fraction, the numerator of
which is the number of months in the determination period, and the denominator
of which is 12.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   4



--------------------------------------------------------------------------------

1.16 Date of Employment means the date on which an Employee first begins service
with the Employer.

 

1.17 Date of Re-Employment means the date on which an Employee recommences
service with the Employer.

 

1.18 Death means the Participant’s death for which a certificate or declaration
of death is issued, and may include the Participant’s disappearance, as
determined in the sole discretion of the Administrator.

 

1.19 Deferral Contributions or Deferrals means contributions, intended to
qualify as pre-tax contributions under Code Section 401(k), that the Employer
makes to the Plan in accordance with a Participant’s contribution election
pursuant to Section 4.1(a).

 

1.20 Deferral Limit means the limit on Deferrals as set forth in Code
Section 402(g), as may be adjusted under Code Section 402(g)(4).

 

1.21 Disability or Disabled Participant refers to a Participant who is
determined to qualify for benefits under the long-term disability plan sponsored
by the Employer under which the Participant is covered. If, however, the
Administrator determines to apply a different standard, to the extent required
by law and to the extent the Administrator is ruling on a claim for benefits on
account of a disability, the Plan will follow, with respect to that claim,
claims procedures required by law for plans providing disability benefits.

 

1.22 Effective Date means January 1, 1992. The Effective Date of this
restatement shall be January 1, 2008. If an earlier effective date for a
provision in this restated Plan applies, the provision shall be effective as of
the earlier effective date notwithstanding the general January 1, 2008 effective
date.

 

1.23 Elapsed Time Basis means the method of crediting service based on Elapsed
Time. Elapsed Time shall mean an Employee’s service with the Employer, beginning
on the date for which the Employee is first credited with an Hour of Service
within the meaning of Section 1.34(a). In determining an Employee’s Elapsed
Time, the following rules shall apply:

 

  (a) Elapsed Time continues until an Employee’s Severance from Service.

 

  (b) There is no Severance from Service if an Employee is credited with an Hour
of Service within 12 months of his Termination Date.

 

  (c) Elapsed Time is measured in days and aggregated in full and fractional
years, with 30 days equaling one month and 12 months equaling one year;
provided, however, that a Participant shall not receive multiple credit for
Elapsed Time with respect to any single period.

 

  (d) If an Employee is credited with an Hour of Service following his Severance
from Service, a new period of Elapsed Time begins, which is then aggregated with
the Employee’s prior periods of Elapsed Time.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   5



--------------------------------------------------------------------------------

  (e) For purposes of vesting, Elapsed Time shall not include Service completed
prior to the attainment of age 18.

 

1.24 Eligible Employee means any Employee of the Employer, but shall not
include—

 

  (a) any Employee included in a unit of Employees covered by a collective
bargaining agreement between the Employer and an employee representative, the
negotiation of which retirement benefits were the subject of good faith
bargaining, unless the Employer and the employee representative agreed to allow
such Employees to participate in the Plan pursuant to the terms of the
collective bargaining agreement covering such Employees;

 

  (b) any alien who has established residence within the United States in
violation of the laws of the United States, regardless of whether such person
was previously determined by the Employer to be an Eligible Employee in reliance
on the information or documentation provided by the Employee to the Employer

 

  (c) any Employee who is a nonresident alien who receives no earned income from
the Employer which constitutes income from sources within the United States; and

 

  (d) any Employee of the Employer with respect to any period prior to the date
that the Employer shall have adopted this Plan with respect to its Employees.

 

1.25 Employee means any individual who, on the basis of the Employer’s customary
practices consistently applied, is classified as an employee of the Employer.
Notwithstanding anything herein to the contrary, the term Employee shall not
include—

 

  (a) any agent, consultant, independent contractor or self-employed individual
who has entered into an agency, consulting, independent contractor or other
similar arrangement with the Employer, or

 

  (b) any individual who provides services to the Employer under a contract
between the Employer and a temporary help firm, employee leasing company,
technical services firm, outsourcing company, professional employer organization
or similar entity,

regardless of whether such person is later determined by a court or governmental
agency to have an Employee relationship with the Employer.

 

1.26 Employer means M.D.C. Holdings, Inc., a Delaware corporation, or its
successors or assigns, and any group of corporations or other business
organizations of which M.D.C. Holdings, Inc. is a member, to the extent such
entity participates in the Plan, determined by using tests established under
Code Sections 414(b), (c), (m) and (o), modified for purposes of Code
Section 415 only by Code Section 415(h).

 

1.27 Employer Stock or Employer Stock Fund means the common stock of M.D.C.
Holdings, Inc. and any share or shares of such stock hereafter issued or
issuable in substitution of such stock.

 

1.28 Entry Date means the first day of each month.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   6



--------------------------------------------------------------------------------

1.29 ERISA means the Employee Retirement Income Security Act of 1974, as now in
effect and as thereafter amended from time to time, and any Regulations issued
thereunder.

 

1.30 Excess Aggregate Contributions mean the amount of Aggregate Contributions
made on behalf of Highly Compensated Participants that cause the Plan to fail
the ACP Test.

 

1.31 Excess Contributions mean the amount of Elective Deferrals made by Highly
Compensated Participants that cause the Plan to fail the ADP Test.

 

1.32 Excess Deferrals means Elective Deferrals in excess of the Elective
Deferrals Limit, or Elective Deferrals designated by the Participant as Excess
Deferrals under the Plan.

 

1.33 Highly Compensated Participant means highly compensated active Participants
and highly compensated former Participants as follows:

 

  (a) A highly compensated active Participant includes any Participant who
(i) was a five percent (5%) owner (as defined in Code Section 416(i)(1)) of the
Employer at any time during the current or preceding year, or (ii) for the
preceding year, had Testing Compensation from the Employer in excess of $80,000
(as adjusted pursuant to Code Section 414(q).

 

  (b) A former Participant shall be treated as a Highly Compensated Participant
if (i) such person was a Highly Compensated Participant when such Employee
separated from service, or (ii) such person was a Highly Compensated Participant
at any time after attaining age 55.

 

  (c) The determination of who is a Highly Compensated Participant shall be made
in accordance with Code Section 414(q) and the Regulations thereunder. Employers
aggregated under Code Sections 414(b), (c), (m) or (o) are treated as a single
employer.

 

  (d) The determination year is the Plan Year for which the determination of who
is a Highly Compensated Participant is being made. The lookback year is the Plan
Year immediately preceding the determination year.

 

1.34 Hour of Service means any of the following:

 

  (a) Paid Duty. Each hour for which an Employee is paid, or entitled to
payment, for the performance of duties for the Employer. These hours will be
credited to the Employee for the Plan Year in which the duties are performed.

 

  (b)

Paid Non-Duty. Each hour for which an Employee is paid, or entitled to payment,
by the Employer on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including Disability), layoff,
jury duty, military duty or Leave of Absence. No more than 501 hours will be
credited under this subsection for any single continuous period (whether or not
such period occurs in a single computation period). Hours under this subsection
will be calculated and

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   7



--------------------------------------------------------------------------------

 

credited pursuant to Regulation Section 2530.200b-2, which is incorporated
herein by this reference.

 

  (c) Back Pay. Each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by the Employer. The same Hours of
Service will not be credited both under subsection (a) or subsection (b), as the
case may be, and under this subsection (c). These hours will be credited to the
Employee for the Plan Year to which the award or agreement pertains rather than
the Plan Year in which the award, agreement or payment is made.

 

  (d) Authorized Leave. Each hour for which an Employee is not directly or
indirectly compensated, or entitled to be compensated, by the Company due to
(i) military duty, provided the Employee returns to active employment following
his discharge from such service within the period that his employment rights are
protected by Code Section 414(u), (ii) family or medical necessity for which
service credit is required under the Family Medical Leave Act, or (iii) any
authorized Leave of Absence.

 

  (e) Actual Hours. An Employee’s Hours of Service will be determined on the
basis of records of the Employer; provided, however, that all such
determinations will be consistent with Regulation Sections 2530.200b-2(b) and
(c).

 

1.35 Leave of Absence means any absence of not over 12 months approved by the
Employer in accordance with reasonable nondiscriminatory standards and policies
consistently applied by the Employer, including any absence from work (a) for
service in the U.S. armed forces (other than career military service), (b) the
Employee’s pregnancy, the birth of Employee’s child, placement of a child with
the Employee for adoption of such child by the Employee, or the need to care for
such child for a period beginning immediately following such birth or placement.
Any Leave of Absence must be given in advance and may be canceled at any time in
the discretion of the Employer to the extent permitted by applicable law. The
Employee may be required to furnish information necessary to establish that the
absence was for one of the reasons specified in this section and the number of
days for which there was such an absence.

 

1.36 Limitation Year means the Plan Year.

 

1.37 Matching Contributions means contributions the Employer makes to the Plan
in accordance with Section 4.1(c)(4).

 

1.38 Non-Highly Compensated Participant means any individual who at any time
during the applicable Plan Year is a Participant in this Plan and who is not a
Highly Compensated Participant.

 

1.39 Normal Retirement Age means age 65.

 

1.40

One-Year Period of Severance means a 12-consecutive-month period, beginning on a
Participant’s Severance from Service or any anniversary of that date during
which the Participant is credited with no Hours of Service. Solely for purposes
of determining

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   8



--------------------------------------------------------------------------------

 

whether a Participant has incurred a One-Year Period of Severance for purposes
of vesting, if an Employee experiences a Severance from Service for a Leave of
Absence described in Section 1.33(b), then “first anniversary of his Severance
from Service” shall be substituted for “Severance from Service” in the preceding
sentence.

 

1.41 Participant means an Eligible Employee who has entered the Plan in
accordance with the provisions of Article 2. An Employee who becomes a
Participant shall remain a Participant under the Plan until the Trustee has
fully distributed the Participant’s Account.

 

1.42 Plan means the M.D.C. Holdings, Inc. 401(k) Savings Plan, as amended from
time to time.

 

1.43 Plan Year means the 12-month period ending December 31. For periods prior
to the Effective Date of the Plan, the corresponding 12-month period shall be
the Plan Year solely for purposes of determining an Eligible Employee’s
eligibility to participate and his vested benefit.

 

1.44 Profit Sharing Contributions means discretionary contributions the Employer
makes to the Plan in accordance with Section 4.3.

 

1.45 Qualified Nonelective Contributions or QNECs means any contribution the
Employer makes on behalf of Participants in accordance with Section 4.5.

 

1.46 Regulation means any rule or regulation promulgated by the Department of
the Treasury, the Department of Labor, or other applicable agency or their
delegates.

 

1.47 Rollover Contributions means the contributions to the Trust Fund made by an
Eligible Employee pursuant to Section 4.8, and which shall be credited to his
Rollover Account.

 

1.48 Roth Contributions mean Deferrals that are includable in the Participant’s
gross income at the time deferred, subject to applicable income tax withholding
requirements, and that have been irrevocably designated as Roth Contributions in
accordance with a Participant’s contribution election pursuant to
Section 4.1(c).

 

1.49 Severance from Service occurs on the earlier of—

 

  (a) the Participant’s Termination Date, or

 

  (b) the first anniversary of the date the Participant is absent from work on
account of any reason other than a Termination Date, such as vacation, holiday,
sickness or Leave of Absence.

In the event that a Participant’s employment terminates during a Leave of
Absence due to the Participant’s retirement, resignation, discharge or Death,
the Severance from Service shall occur on the date the Leave of Absence
commenced.

 

1.50 Spouse means the legal spouse of the Participant, provided that a former
spouse will be treated as the Spouse and a current spouse will not be treated as
the Spouse to the extent provided under a qualified domestic relations order as
described in Code Section 414(p).

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   9



--------------------------------------------------------------------------------

1.51 Suspense Account means the account established to reflect any amounts
allocated or accrued on behalf of a Participant in excess of the limitations
under Code Section 415.

 

1.52 Termination Date shall mean the date as of which a Participant ceases to be
employed by the Employer for any reason, including retirement, Disability,
discharge, resignation, layoff or Death.

 

1.53 Testing Compensation means the total salary, wages, commissions, overtime
and other remuneration within the meaning of Code Section 415(c)(3) that is
actually paid to an Employee by the Employer during the applicable Plan Year,
plus all amounts that would have been paid to the Employee but for the exclusion
from income by reason of Code Sections 125, 132(f)(4), 402(g)(3), 403(b) and
457, not in excess of the Code Section 401(a)(17) limitation. For purposes of
the Key Employee determination and the Highly Compensated Participant
determination, the Administrator shall apply the Testing Compensation definition
by including Employer contributions that are not includible in the gross income
of the Employee under Code Section 125, 132(f), 402(g)(3), 402(h), 403(b) or 457
and by disregarding the Code Section 401(a)(17) limitation.

 

1.54 Trust Agreement means the M.D.C. Holdings, Inc. 401(k) Savings Plan Trust
Agreement providing for the Trust Fund in which contributions are held by the
Trustee.

 

1.55 Trust Fund means the assets of the Plan held under the Trust Agreement.

 

1.56 Trustee means the trustee or trustees by whom the Accounts and assets of
the Plan are held pursuant to the Trust Agreement as provided in Article 10.

 

1.57 Valuation Date means the date as of which the Trust Fund is valued and the
Account maintained on behalf of each Participant or Beneficiary is adjusted as
provided hereunder. The Trust Fund shall be valued on each trading date with
respect to investment assets or funds whose value is determined on any day that
the financial markets are open. For all other assets, the Trust Fund shall be
valued as of the last day of the Plan Year and on such additional dates as the
Administrator shall deem appropriate.

 

1.58 Year of Service means 12 months of service with the Employer calculated in
accordance with the Elapsed Time Basis.

* * * * End of Article 1 * * * *

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   10



--------------------------------------------------------------------------------

ARTICLE 2.

ELIGIBILITY AND PARTICIPATION

 

2.1 ELIGIBILITY TO PARTICIPATE.

 

  (a) Criteria. Each Eligible Employee shall become a Participant on—

 

  (1) the Entry Date following or coincident with the date the Eligible Employee
attains age 21; and

 

  (2) effective January 1, 2009, the Entry Date following the Eligible
Employee’s Date of Employment, or prior to January 1, 2009, the Entry Date
following or coincident with the date the Eligible Employee completes six months
of Elapsed Time.

 

  (b) Enrollment. Each Eligible Employee who has satisfied the eligibility
requirements of this section may enroll in the Plan in accordance with
procedures established by the Committee.

 

  (1) Elective Enrollment. Each Participant who has satisfied the eligibility
requirements of subsection (a) may complete enrollment according to the
procedures established by the Committee. An election to make Deferrals shall
become effective as soon as administratively practicable after the Participant’s
completion of the enrollment procedures.

 

2.2 PARTICIPATION AFTER RE-EMPLOYMENT. A Participant who has separated from
service shall again become a Participant on his Date of Re-Employment.

 

2.3 LEAVES OF ABSENCE. A Participant who is granted a Leave of Absence shall be
eligible to continue participating in the Plan during such Leave of Absence to
the extent of Compensation actually paid by the Employer during the Leave of
Absence. Regardless of whether the Leave of Absence is a paid leave, the
Participant’s Account shall continue to be subject to its proportionate share of
gains or losses and other adjustments therein.

 

2.4 INFORMATION PROVIDED TO ADMINISTRATOR. The Administrator shall determine the
status of Employees for the purposes of the Plan on the basis of information
furnished it by the Employer. The Employer shall provide information sufficient
for the Administrator to properly perform its duties, which information shall
include, without limitation, an Employee’s name, address, age, Date of
Employment and Date of Re-employment, Compensation, eligibility and vesting
service, and the duration of any Leave of Absence.

 

2.5 RELIANCE ON INFORMATION PROVIDED. The Administrator shall be entitled to
rely upon any information furnished by the Employee or Employer. If any Eligible
Employee or Beneficiary believes that an error has been made in the information
relating to the Eligible Employee or in any determination made by the
Administrator on the basis of such information, the Eligible Employee or
Beneficiary shall have the right to file a claim for review under the provisions
of Section 8.2.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   11



--------------------------------------------------------------------------------

2.6 NOTIFICATION OF ELIGIBILITY. The Administrator shall notify each Eligible
Employee when he becomes eligible to participate in the Plan. Participation
shall give an Eligible Employee only such rights as are set forth in the Plan,
as amended from time to time, and shall in no way prejudice the Employer’s right
to discharge any Employee.

* * * * End of Article 2 * * * *

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   12



--------------------------------------------------------------------------------

ARTICLE 3.

SERVICE AND VESTING

 

3.1 SERVICE COUNTING METHOD. All Participants shall be credited with vesting
service on the Elapsed Time Basis.

 

3.2 VESTED PERCENTAGE. The balance in a Participant’s Account shall become
vested and nonforfeitable as follows:

 

  (a) Fully Vested Accounts. A Participant’s vested percentage in any of the
following Accounts maintained by the Participant under the Plan shall be fully
(100%) at all times: Deferral Contributions Account, Catch-Up Contributions
Account, Roth Contributions Account, Qualified Nonelective Contributions Account
and Rollover Contributions Account.

 

  (b) Employer Contributions. Effective January 1, 2009, a Participant’s vested
percentage in his Matching Contributions Account and Profit Sharing
Contributions Account shall be determined under the following vesting schedule:

 

Years of Vesting

Elapsed Time

   Vested Percentage  

1 year

   20 %

2 years

   40 %

3 years

   60 %

4 years

   80 %

5 years

   100 %

In the case of a Participant who is not an Eligible Employee on January 1, 2009,
with respect to contributions attributable to service performed prior to
January 1, 2009, a Participant’s vested percentage in his Matching Contributions
Account and Profit Sharing Contributions Account shall be determined under the
following vesting schedule:

 

Years of Vesting

Elapsed Time

   Vested Percentage  

1 year

   0 %

2 years

   40 %

3 years

   60 %

4 years

   80 %

5 years

   100 %

 

  (c) Events Fully Vesting Participant Accounts. Notwithstanding the foregoing,
a Participant’s vested percentage in his Account will be fully (100%) upon the
occurrence of any one of the following:

 

  (1) attainment of Normal Retirement Age while in the service of the Employer;

 

  (2) separation from service due to Disability;

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   13



--------------------------------------------------------------------------------

  (3) separation from service due to Death;

 

  (4) termination of the Plan;

 

  (5) partial termination of the Plan that affects the Participant; or

 

  (6) complete discontinuance by the Employer of contributions to the Trust
Fund.

 

3.3 QUALIFIED MILITARY SERVICE. Notwithstanding any provision of this Plan to
the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Code
Section 414(u). Loan repayments will be suspended under this Plan as permitted
under Code Section 414(u).

 

3.4 FORFEITURES. A Participant who ceases to be an Employee of the Employer for
reasons other than those set forth in Section 3.2(c) and who is not fully
(100%) vested shall forfeit an amount equal to the unvested portions of his
Matching Contributions Account and Profit Sharing Contributions Account upon the
earlier of five consecutive One-Year Periods of Severance or a complete
distribution of the Participant’s vested Account. A Participant who is not
vested in any portion of his Account shall be deemed to have received a
distribution hereunder. Subject to repayment of the distributed amounts in
accordance with Section 3.6, if a Participant is reemployed by the Employer
prior to five consecutive One-Year Periods of Severance, any forfeited amounts
shall be restored, without interest, to the Participant’s Matching Contributions
Account and Profit Sharing Contributions Account.

 

3.5 REINSTATEMENT OF VESTING SERVICE UPON REEMPLOYMENT. The vested percentage of
a Participant’s Matching Contributions Account and Profit Sharing Contributions
Account after a One-Year Period of Severance shall be determined on the basis of
all of his Years of Service; provided, however, that if a Participant who ceases
to be an Employee of the Employer later becomes an Employee after the occurrence
of five or more consecutive One-Year Periods of Severance, all Years of Service
after such five or more consecutive One-Year Periods of Severance shall be
disregarded for purposes of determining the vested portion of his Matching
Contributions Account and Profit Sharing Contributions Account that accrued
before the five or more consecutive One-Year Periods of Severance.

 

3.6 RESTORATION OF FORFEITED AMOUNTS UPON REEMPLOYMENT. If a Participant who has
received a lump sum distribution on account of separation from service with the
Employer again becomes an Employee prior to the occurrence of five consecutive
One-Year Periods of Severance, he shall be given the opportunity (to be
exercised within five years after the Date of Re-employment) to contribute the
full amount of the prior distribution from the Plan. If such individual fails to
timely contribute the full amount, any previously forfeited amounts which would
otherwise be restored to his Account pursuant to this section shall not be
restored. If the Participant was deemed to have received a lump sum
distribution, and again becomes an Employee prior to the occurrence of five
consecutive One-Year Periods of Severance, the previously forfeited amounts
shall be restored automatically, without interest.

* * * * End of Article 3 * * * *

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   14



--------------------------------------------------------------------------------

ARTICLE 4.

CONTRIBUTIONS TO THE TRUST FUND

 

4.1 DEFERRAL CONTRIBUTIONS. A Participant may elect to have the Employer
contribute to the Trust Fund up to one hundred percent (100%) of the
Participant’s Compensation (less required withholdings) for any Plan Year, not
to exceed the dollar limitations set forth in Section 5.7 of the Plan. The
percentage specified shall not be less than one percent (1%) and shall be in
whole percentages only. Such election shall be made at such times and in such
manner as shall be determined in accordance with a uniform policy to be
established by the Administrator, subject to the following rules:

 

  (a) Source of Deferral Contributions. The amount each Participant receives
from the Employer as Compensation shall be reduced by the amount that the
Participant elected to have the Employer contribute to the Trust Fund as
Elective Deferrals pursuant to this section. Amounts contributed to the
Participant’s Account pursuant to this section shall for all purposes be deemed
to be Employer contributions. Deferral Contributions shall be made according to
rules prescribed by the Committee, and may only be made after the Participant
has provided written, voice or electronic authorization to deduct such
contributions from his Compensation in accordance with procedures established by
the Committee from time to time. Such authorization shall remain in effect until
revoked or changed by the Participant.

 

  (b) Catch-Up Contributions. Catch-Up Contributions are Deferral Contributions
made to the Plan by an Employee who is eligible to make Catch-Up Contributions
in accordance with, and subject to the limitations of, Code Section 414(v).
Employees are eligible to make Catch-Up Contributions at any time during the
Plan Year if they are eligible to participate in the Plan in accordance with
Article 2, and if they have or will attain age 50 before the close of the Plan
Year. Catch-Up Contributions shall be made at such times and in such manner as
shall be determined in accordance with a uniform policy to be established by the
Administrator and shall not be taken into account for purposes of the provisions
of the Plan implementing the required limitations of Code Sections 402(g) and
415. The Plan shall not be treated as failing to satisfy the provisions of the
Plan implementing the requirements of Code Section 401(k)(3), 401(k)(11),
401(k)(12), 410(b), or 416, as applicable, by reason of the making of Catch-Up
Contributions.

 

  (c) Roth Contributions. This subsection (c) shall become effective only after
the Employer implements the procedures for the designation and maintenance of
Roth Contributions. Roth Contributions must be irrevocably designated as Roth
Contributions by the Participant in his contribution election in the manner
provided by the Committee.

 

  (1)

Affirmative Election. The designation of Deferrals as Roth Contributions may be
made by a Participant only by affirmative election, and once made, shall be
irrevocable. To the extent so classified, a Participant’s Roth Contributions and
earnings and losses thereon shall be separately accounted for at all times in a
designated account. No contributions other than Roth Contributions and properly
attributable earnings shall be credited to each

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   15



--------------------------------------------------------------------------------

 

Participant’s Roth Account, and gains, losses and other credits or charges will
be allocated on a reasonable and consistent basis to such account.
Notwithstanding any other provision in this Plan, forfeitures shall not be
allocated to Roth Accounts at any time.

 

  (2) Limitation on Roth Contributions. Participants may elect to make both
pre-tax Deferrals and Roth Contributions, provided the combined amount of
contributions in any one year shall not exceed the dollar limit in effect under
Code Section 402(g) in any calendar year ($16,500 for 2009, plus an additional
$5,000 in Catch-Up Contributions if age 50 or older).

 

 

(3)

Distribution of Roth Contributions. Amounts in a designated Roth Account are not
subject to the in-service withdrawal provisions or the loan provisions in
Article 7 (but will continue to be part of the Participant Account for purposes
of Section 7.2(b)). Amounts distributed from a designated Roth Account (A) after
a 5-year period of participation, and (B) no earlier than the date on which the
Participant attains age 59 1/2, becomes disabled, or dies, will generally be
“qualified” distributions, not includible in the Participant’s gross income.
Amounts distributed from a designated Roth Account may also be rolled over into
a Roth IRA or into a qualified plan with designated Roth accounts to the extent
permitted by applicable law. The Committee may adopt rules and procedures that
provide for ordering rules for the distribution of pre-tax Deferrals and Roth
Contributions. The rules may specify which types of contributions are deemed to
be distributed first and may permit Participants to elect which types of
contributions will be distributed first.

 

  (4) Distribution of Excess Contributions. Notwithstanding any other provision
of the Plan, distribution of excess contributions shall be made first from the
Participant’s pre-tax Deferral Account to the extent such pre-tax Deferrals were
made for the year, then from Roth Contributions to the extent necessary to
satisfy the ADP Test.

 

4.2 MATCHING CONTRIBUTIONS.

 

  (a) Matching Contributions.

 

  (1)

On or After January 1, 2009. Effective January 1, 2009, the Employer shall make
the Matching Contributions on behalf of each Participant in an amount equal to
50% of the first 4% of Compensation that the Participant elects to defer as
Deferral Contributions (excluding Catch-Up Contributions, but including Roth
Contributions if Roth Contributions are permitted). Contributions made pursuant
to this subsection (a)(1) shall be allocated as soon as administratively
practicable following each pay period, or with such other frequency as
determined by the Employer , during the Plan Year. Following the end of the Plan
Year, the Employer shall allocate such additional amounts as Matching
Contributions to the extent necessary to result in a Matching Contribution based
on 4% of Compensation that the

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   16



--------------------------------------------------------------------------------

 

Participant elected to defer as Deferral Contributions for the Plan Year. The
final allocation of contributions made pursuant to this subsection (a)(1) for a
Plan Year shall remain subject to the Participant’s satisfaction of the
requirements set forth in Section 4.4(a) for such Plan Year. A Participant’s
failure to satisfy the requirements set forth in Section 4.4(a) for such Plan
Year shall result in the forfeiture of any Matching Contributions tentatively
allocated to the Participant for the Plan Year. Matching Contributions
tentatively allocated to the Participant for a Plan Year shall not be
distributable until a determination has been made that the Participant has
satisfied the requirements set forth in Section 4.4(a) for such Plan Year.

 

  (2) Prior to January 1, 2009. Effective prior to January 1, 2009, the Employer
shall determine, in its sole discretion, the amount of the Matching
Contribution, if any, which amount may be zero. Contributions made pursuant to
this subsection (a)(2) for a Plan Year shall be allocated as soon as
administratively practicable after the end of the Plan Year to each Participant
who satisfies the requirements set forth in Section 4.4(a), in a uniform
percentage of each Participant’s Elective Deferrals (excluding Catch-Up
Contributions) for such Plan Year.

 

  (b) Discretionary Matching Contributions. The Employer shall determine, in its
sole discretion, the amount of any Matching Contribution in addition to those
made pursuant to subsection (a), if any, which amount may be zero, and the
timing of such Matching Contribution. Any discretionary Matching Contribution
shall be allocated subject to a Participant’s satisfaction of the requirements
set forth in Section 4.4(a).

 

  (c) Employer Stock.

 

  (1) On or After January 2, 2008. Effective January 2, 2008, no Matching
Contributions shall be made in the form of Employer Stock.

 

  (2) Prior to January 2, 2008. Prior to January 2, 2008, from time to time, the
Employer may determine to contribute Matching Contributions, if any, all or
partially in the form of Employer Stock; provided, however, that if the portion
of a Participant’s Account invested in Employer Stock exceeds twenty-five
percent (25%) of the Participant’s total Account balance as of a specified
measurement date, the Matching Contribution, if any, shall be made in cash.

 

4.3 PROFIT SHARING CONTRIBUTIONS. The Employer may make Profit Sharing
Contributions, which, if made, shall be in such amounts as the Employer, acting
in its sole discretion, shall determine. Contributions made pursuant to this
section for a Plan Year shall be allocated as soon as administratively
practicable after the end of the Plan Year, to each Participant who satisfies
the requirements set forth in Section 4.4(a), in the same ratio that each
eligible Participant’s Compensation for the Plan Year (including Compensation
for the full Plan Year in which the Participant first becomes a Participant)
bears to the total Compensation of all eligible Participants for the Plan Year.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   17



--------------------------------------------------------------------------------

4.4 ELIGIBILITY TO RECEIVE ALLOCATION OF EMPLOYER CONTRIBUTIONS.

 

  (a) Allocation Requirements. All Participants shall share in the allocation of
Matching Contributions, Profit Sharing Contributions and forfeitures except
Participants who:

 

  (1) are not employed on the last day of the Plan Year (other than by reason of
Death, Disability or retirement following the Participant’s attainment of Normal
Retirement Age); and

 

  (2) have no more than 1,000 Hours of Service (other than by reason of Death,
Disability or retirement following the Participant’s attainment of Normal
Retirement Age).

 

  (b) Suspension of Allocation Requirements. If the Plan fails to satisfy the
coverage test of Code Section 410(b) for any Plan Year, the Plan shall suspend
the requirements for participation in the allocation of Matching Contributions,
Profit Sharing Contributions and forfeitures, as applicable, of subsection
(a) for the year for Includible Employees who are Participants in the following
order, until the Plan satisfies the coverage test for the Plan Year:

 

  (1) the Includible Employees employed with the Employer on the last day of the
Plan Year, and

 

  (2) the Includible Employees who have the latest separation from service date
during the Plan Year, continuing in descending order for each Includible
Employee who incurred an earlier separation from service, from the latest to the
earliest separation from service date during the Plan Year.

If two or more Includible Employees have a separation from service on the same
day, the Plan will suspend the allocation requirements for all such Includible
Employees, irrespective of whether the Plan can satisfy the coverage test by
allocating benefits for fewer than all such Includible Employees. If the Plan
suspends the allocation requirements for an Includible Employee, that Employee
will share in the allocation of Matching Contributions, Profit Sharing
Contributions and forfeitures, as applicable, without regard to the number of
Hours of Service he has earned for the Plan Year and without regard to whether
he is employed by the Employer on the last day of the Plan Year.

For purposes of this subsection, “Includible Employees” shall mean all Eligible
Employees other than: (1) those Employees excluded from participating in the
Plan for the entire Plan Year by reason of the age and service requirements of
Section 2.1; and (2) any Eligible Employee who incurs a Severance from Service
during the Plan Year and fails to complete at least 501 Hours of Service for the
Plan Year.

 

4.5

QUALIFIED NONELECTIVE CONTRIBUTIONS. The Employer may, for any Plan Year, make
QNECs to the Accounts of Non-Highly Compensated Participants in such amount when

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   18



--------------------------------------------------------------------------------

 

necessary, or if needed to satisfy the limitations described in Section 5.9. The
following rules apply to QNECs:

 

 

(a)

Distribution of QNECs. QNECs are fully (100%) vested and nonforfeitable when
contributed to the Plan and are subject to the same Distribution Restrictions
imposed on Deferral Contributions. Distribution Restrictions shall mean that the
Non-Highly Compensated Participant may not receive a distribution of the
specified contributions (nor earnings on those contributions) except in the
event of: the Non-Highly Compensated Participant’s Death, Disability,
Termination Date, attainment of age 59 1/2, financial hardship that satisfies
the requirements of Code Section 401(k) and the applicable Regulations, or a
Plan termination without establishment of a successor defined contribution plan
(other than an ESOP).

 

  (b) Allocation and Deposit of QNECs. QNECs for any Plan Year must be allocated
to Non-Highly Compensated Participants’ Qualified Nonelective Contributions
Accounts as of a date no later than the last day of such Plan Year, and must be
actually paid to the Plan within the 12-month period following the last day of
such Plan Year.

 

  (c) Allocation Method. To the extent permitted by law, the Employer may
designate which Non-Highly Compensated Participants are to receive allocations
of QNECs, and the method of allocation.

 

4.6

TIMING OF CONTRIBUTIONS. Contributions pursuant to this article, other than
Deferral Contributions, shall be paid by the Employer to the Trustee not later
than the due date of the Employer’s federal income tax return (including
extensions) for the year, or within such period as may be designated from time
to time by the Code as the period within which such contributions may be
deducted from income tax for the year. Deferral Contributions shall be paid by
the Employer to the Trustee as soon as such amounts may reasonably be segregated
from the Employer’s general assets, but in no event later than the 15th business
day of the month following the month in which such Elective Deferrals were
withheld from Compensation, or such other maximum time period permitted by ERISA
or the Code.

 

4.7 SOURCE OF CONTRIBUTIONS; REQUIREMENT OF PROFITS. Matching Contributions and
Profit Sharing Contributions are funded by the Employer and may be made
irrespective of whether the Employer makes a profit.

 

4.8 ROLLOVERS AND TRANSFERS.

 

  (a)

Acceptance of Rollovers. Under such rules and procedures as the Administrator
may establish, an Eligible Employee may contribute all or a portion of a
distribution from another qualified plan or individual retirement account or
annuity if the amount contributed satisfies the requirements for an eligible
rollover distribution (within the meaning of Code Section 401(a)(31)). Any
amounts so transferred shall be held in a separate Account on behalf of the
Eligible Employee, referred to as the Rollover Contributions Account, and shall
be fully (100%) vested at all times. Rollover Contributions may not include
eligible rollover distributions that are (i) after-tax voluntary contributions
not includible in the Eligible

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   19



--------------------------------------------------------------------------------

 

Employee’s gross income, (ii) amounts from a plan or account other than a
qualified retirement plan under Code Section 401(a), a plan under Code
Section 403(b) or 457(b) or an individual retirement account holding only
amounts described in Code Section 408(d)(3).

Rollover Contributions must be received by the Trustee on or before the 60th day
after the day on which the Eligible Employee receives or is deemed to receive
the distribution unless such rollover is a direct transfer of an eligible
rollover distribution. The Administrator may require such information as it may
deem necessary to determine whether a distribution satisfies the requirements of
this section.

The Rollover Contributions Account shall be treated as a part of the Eligible
Employee’s Account for all purposes except for determining whether the Account
exceeds the Cash-Out Limit. Amounts rolled over in accordance with this section
shall not be subject to the limitations and nondiscrimination testing of Article
5.

 

  (b) Acceptance of Transfers. Notwithstanding any provision of this Plan to the
contrary, the Administrator may accept any direct transfer, within the meaning
of Code Section 414(1), that originates from another qualified plan sponsored by
the Employer pursuant to the rules of this subsection. The amount so transferred
shall be held in a separate Account, which shall be referred to as the Transfer
Account. Limitations that shall apply to the Transfer Account include the
following:

 

  (1) If the amount transferred originated from a qualified plan that was
required to provide benefits in the form of a qualified joint and survivor
annuity or a qualified preretirement survivor annuity in accordance with Code
Sections 417(b) and (c), the Plan shall provide such forms of distribution as
required under the terms of the originating plan with respect to the Transfer
Account.

 

  (2) If the Transfer Account is subject to the provisions of subsection (b)(1),
then notwithstanding any provision of this Plan to the contrary, to the extent
that any optional form of benefit under this Plan permits a distribution prior
to attainment of Normal Retirement Age, Death, Disability, Severance from
Service, or Plan termination, the optional form of benefit shall not available
with respect to the Transfer Account.

* * * * End of Article 4 * * * *

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   20



--------------------------------------------------------------------------------

ARTICLE 5.

ACCOUNT ALLOCATIONS; INVESTMENTS;

LIMITATIONS ON CONTRIBUTIONS

 

5.1 VALUATION AND ADJUSTMENT OF ACCOUNTS. As of each Valuation Date, the Trustee
shall determine the total net worth of the Trust Fund. The valuation of the
Trust Fund shall be at its fair market value as of the Valuation Date. Except as
otherwise may be provided with respect to Trust Fund assets that are invested in
segregated funds at the direction of Participants, the Trustee shall adjust the
Account of each Participant to reflect the effect of distributions, transfers,
withdrawals, income, realized and unrealized profit and losses, contributions,
and all other transactions with respect to the Trust Fund since the next
preceding Valuation Date in accordance with generally accepted valuation methods
consistently followed and uniformly applied.

 

5.2 FORFEITURE OF NON-VESTED AMOUNTS. If a Participant experiences a Severance
from Service before becoming fully (100%) vested and subsequently receives a
distribution of the entire vested portion of his Account (which may be nothing
if the Participant is not vested in any portion of his Account) or incurs five
consecutive One-Year Periods of Severance, the non-vested portion of the
Participant’s Account shall be forfeited and applied in accordance with
Section 5.3. Forfeiture of non-vested amounts shall occur on the earlier of the
following:

 

  (a) the last day of the Plan Year in which the Participant receives a
distribution of the entire vested portion of his Account (which may be nothing
if the Participant is not vested in any portion of his Account); or

 

  (b) the last day of the Plan Year in which the Participant first incurs five
consecutive One-Year Periods of Severance.

 

5.3 DISPOSITION OF FORFEITURES. Any portion of a Participant’s Account that is
forfeited shall be used to restore amounts previously forfeited by Participants
for whom such restoration is required. If any forfeitures for a Plan Year remain
after the restoration of all required amounts, the remaining forfeitures shall,
at the discretion of the Administrator, be used for any of the following
purposes: (a) to reduce Employer contributions for the Plan Year in which the
forfeitures occurred or the following Plan Year; (b) to pay reasonable expenses
of administering the Plan; and (c) upon the election of the Employer, to be
allocated to Participants as of the last day of the Plan Year in which the
forfeitures occurred or the last day of the following Plan Year.

 

5.4 DIRECTED INVESTMENTS.

 

  (a)

Participant Instructions. Subject to the provisions of this section, a
Participant shall, by providing appropriate instructions to the Administrator,
or its representative, be entitled to direct the Trustee as to the percentage of
any contributions, including contributions previously allocated to the
Participant’s Account, in increments of one percent (1%), to be invested in one
or more of the types of investments made available for investment by
Participants as determined by the Administrator. In the absence of Participant
instructions, amounts shall be

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   21



--------------------------------------------------------------------------------

 

invested in the “qualified default investment alternative” appropriate for the
Participant and shall be deemed to be invested pursuant to the Participant’s
instructions.

 

  (b) Trustee Investment Pursuant to Instructions. As soon as administratively
practicable, the Trustee shall invest the applicable portions of the
contributions that have been made on behalf of Participants, and the earnings
and losses thereon, in accordance with all proper investment instructions
received from Participants. To the extent that a Participant does not direct the
investment of the amounts that are credited to his Account, or the applicable
portion thereof, his Account shall be invested by the Trustee in qualified
default investment alternative appropriate for the Participant. A Participant’s
investment instructions shall remain in effect until such time as is
administratively practicable following receipt by the Trustee of a Participant’s
proper request changing or revoking the Participant’s instructions then in
effect pursuant to this section.

 

  (c) Allocation of Investment Gains and Losses. As of each Valuation Date, the
allocable portion of the income, expense and all realized and unrealized gains
and losses attributable to the portion of each Participant’s Account which has
been invested at the Participant’s direction in a particular investment shall be
allocated by the Trustee directly for the benefit of the Participant for whom
such Account was maintained during the Plan Year. Any allocation of any increase
or decrease in the net worth of the Participant’s Account shall be adjusted to
reflect the effect of distributions, transfers, withdrawals, contributions, and
all other transactions relating to such Account since the immediately preceding
Valuation Date in accordance with generally accepted valuation methods
consistently followed and uniformly applied. Any expense incurred in connection
with the Participant’s investment option shall be charged against the
Participant’s Account unless otherwise paid by the Employer.

 

  (d) ERISA Section 404(c). This Plan is intended to satisfy the requirements of
ERISA Section 404(c) relating to participant-directed investment plans, and each
Participant assumes all risk associated with any decrease in value resulting
from Participant investment decisions. In order that Participants are able to
make informed decisions relating to the investment of their Account, upon
request to the Administrator, or its representative, a Participant shall be
entitled to receive—

 

  (1) a description of the available Plan investment alternatives, including
risk and return characteristics and investment objectives;

 

  (2) a description of the annual operating expenses of each of the investments
that impacts the rate of return to Participants and the aggregate amount of
these expenses expressed as a percentage of average net assets of the fund;

 

  (3) copies of all prospectuses and financial reports relating to the available
investments;

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   22



--------------------------------------------------------------------------------

  (4) a description of the assets comprising the portfolio for each investment
whose assets constitute Plan assets, the value of the assets, and for each asset
that is a fixed-rate investment contract, if any, the name of the issuer, the
term of the contract, and the rate of return on the contract; and

 

  (5) information on the value of the investments, as well as the past
investment performance of the funds and the value of the funds specifically held
in the Participant’s Account.

 

  (e) Selection of Investment Options. The Administrator shall from time to time
establish all such rules and procedures that it determines to be necessary or
appropriate for the proper administration of the investment options, including
qualified default investment alternatives. The Administrator shall also, in its
sole discretion, determine the different investment choices available to
Participants, and, to the extent the Administrator eliminates an investment
option, provides new investment options or otherwise modifies the investment
options available under the Plan, the Administrator may impose limitations,
including the suspension of Participant directed investments and other benefits,
rights and features under the Plan, as it deems necessary or appropriate.
Neither the Administrator, Trustee nor the Employer shall be liable for
investments made in compliance with a Participant’s directions and shall be
under no duty or obligation to review or evaluate Participant investment
directions. Each Participant shall assume all risk connected with any decrease
in the value of any funds in which his Account is invested. Neither the
Administrator nor the Trustee shall be bound to comply with investment
directions delivered to it if, in its sole discretion, such investment might
adversely affect the tax qualification of the Plan or might otherwise be in
violation of any applicable law.

 

  (f) Employer Stock.

 

  (1) On or After January 2, 2008.

 

  (A) Effective as of January 2, 2008, the Trustee shall permit the continued
investment in Employer Stock, but shall prohibit (i) the investment of any
amounts newly-deposited into the Trust in Employer Stock, and (ii) the
reallocation of any amounts held in the Trust in Employer Stock.

 

  (B) Effective as of January 2, 2008, Participants shall not be permitted
(i) to allocate any Employee or Employer contributions, loan payments, or other
deposits into the Plan to investment in Employer Stock, or (ii) to reallocate or
exchange the investment of Plan assets to invest in Employer Stock.

 

  (2)

Prior to January 2, 2008. Effective prior to January 2, 2008, the Trustee (or as
applicable, Investment Manager, Employer or Participant) may invest in
qualifying Employer securities, as defined in and limited by ERISA. Effective
prior to January 2, 2008, Participants may not allocate more than

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   23



--------------------------------------------------------------------------------

 

30% (the “Set Percentage”) of each Elective Deferral Contribution to the
purchase of Employer Stock for his Account, but is not prevented from
reallocating investments in his Account that might include the Employer Stock.
Deferral Contributions subject to investment elections that exceed the Set
Percentage shall be diverted, to such extent as determined by the Administrator,
to an alternate fund (which may include the default investment fund) selected by
the Administrator so as not to exceed the Set Percentage.

 

  (g) Diversification. Participants who have elected to invest in only the
Employer Stock fund must make elect to invest in at least one other investment
option. If the Participant fails to elect an additional investment option, he
will be enrolled in the Plan’s default investment fund. If any portion of the
Participant’s Deferral Contributions elected to be invested in Employer Stock
exceeds the Set Percentage, such excess contributions shall be directed to the
other investment options selected by the Participant or, if the Participant
failed to elect an alternate investment option, to the Plan’s default investment
fund.

 

5.5 ANNUAL ADJUSTMENTS. The Administrator shall furnish on a quarterly basis, or
upon such other intervals as determined by the Administrator, a statement to
each Participant and Beneficiary of the net earnings or losses credited to or
charged against his Account, the amount of any annual contributions and
forfeitures allocated to such Account, and the total vested and nonvested value
of such Account.

 

5.6 MAXIMUM DEDUCTIBLE CONTRIBUTIONS. Employer contributions for each Plan Year
shall be limited to the maximum amount deductible under Code Section 404 for the
Employer’s tax year in which the Plan Year ends.

 

5.7 DEFERRAL LIMIT. Notwithstanding Section 4.1, the following limitation on
Deferrals shall apply.

 

  (a) General Rule. A Participant’s Elective Deferrals for a calendar year shall
not exceed the Elective Deferral Limit. If the Administrator determines a
Participant’s Elective Deferrals for a calendar year would exceed the Elective
Deferral Limit, the Administrator shall suspend the Participant’s Elective
Deferrals until the following January 1. If a Participant makes elective
deferrals to another cash or deferred arrangement, or contributes under a
simplified employee pension cash or deferred arrangement, Code Section 403(b)
annuity, Code Section 457 plan, or Code Section 501(c)(18) plan (irrespective of
whether the Employer maintains the other plan), and the Participant’s
contributions exceed the Elective Deferral Limit, the Participant shall have the
right to provide the Administrator with a written claim for Excess Deferrals
made for a calendar year. The Participant shall submit the claim no later than
March 31 of the calendar year following the calendar year in which the Excess
Deferrals occurred, and the claim shall specify the amount of the Participant’s
Excess Deferrals.

 

  (b)

Distribution of Excess Deferrals. If, after the close of a calendar year, the
Administrator determines a Participant’s Elective Deferrals exceed the Elective

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   24



--------------------------------------------------------------------------------

 

Deferrals Limit, the Administrator shall distribute the Excess Deferrals, as
adjusted for allocable income or loss. If the Administrator receives a timely
claim as described in subsection (a), it shall distribute the Excess Deferrals
specified by the Participant in his claim. The Administrator shall make all
distributions under this section no later than April 15 of the calendar year
following the calendar year in which the Excess Deferrals occurred, or if later,
the calendar year in which the Excess Deferrals were discovered. If the
Administrator distributes the Excess Deferrals by April 15, it may make the
distribution irrespective of any other provision under this Plan or under the
Code.

 

  (c) Determination of Allocable Income or Loss. The Administrator shall adjust
Excess Deferrals for any income or loss up to the end of the Plan Year in
accordance with Regulations under Code Section 401(k). The Administrator may use
any reasonable method for computing income or loss, provided such method does
not violate Code Section 401(a)(4), is used consistently for all Participants
and for all corrective distributions under the Plan, and is used by the Plan for
allocating income to the Participant’s Account. Prior to January 1, 2008, the
Administrator shall also adjust Excess Deferrals for income or loss after the
close of the Plan Year to the date of distribution in accordance with
Regulations under Code Section 401(k).

 

5.8 ANNUAL ADDITIONS LIMIT. Annual Additions shall mean the sum, as allocated on
behalf of a Participant for a Limitation Year, of (1) all Employer
contributions, (2) all forfeitures, and (3) all Employee contributions,
excluding Catch-Up Contributions.

 

  (a) General Rule. The maximum Annual Additions credited to any Participant for
any Limitation Year under this Plan, when aggregated with the Annual Additions
to any other qualified defined contribution retirement plan maintained by the
Employer, shall not exceed an amount equal to the lesser of—

 

  (1) 100% of the Participant’s compensation (within the meaning of Code
Section 415(c)(3) and Regulations thereunder) for the Limitation Year, or

 

  (2) $40,000, as adjusted for cost of living increases under Code
Section 415(d).

Compensation for purposes of this section shall not include any contribution for
medical benefits after a Participant’s Severance from Service (within the
meaning of Code Section 401(h) or Code Section 419A(f)(2)) which is otherwise
treated as an Annual Addition.

 

  (b) Distribution of Excess Amounts Caused by This Plan. Compliance with this
limitation shall be accomplished by reducing the Profit Sharing Contributions
made to the Participant, if any, and holding the excess in a “Code Section 415
Suspense Account,” which shall be used to reduce future Employer contributions.

 

  (c)

Distribution of Excess Amounts Caused by Other Plans. If the otherwise
permissible Annual Additions to any Participant’s Account for any Plan Year
would exceed the Annual Additions when combined with the Annual Additions to

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   25



--------------------------------------------------------------------------------

 

the Participant’s account in any other defined contribution plan maintained by
the Employer, the Administrator shall reduce Employer contributions under this
Plan to the extent necessary to comply with Code Section 415.

The Administrator shall comply with the requirements of Code Section 415 and the
Regulations thereunder, which are incorporated herein by reference.

 

5.9 ADP TEST. The Administrator shall determine, for each Plan Year, whether
Elective Deferrals satisfy the ADP Test.

 

  (a) General Rule. The ADP for Highly Compensated Participants and the ADP for
Non-Highly Compensated Participants for each Plan Year must satisfy one of the
following tests:

 

  (1) The ADP for Highly Compensated Participants for any Plan Year shall not
exceed the ADP for Non-Highly Compensated Participants multiplied by 1.25.

 

  (2) The ADP for Highly Compensated Participants for any Plan Year shall not
exceed the ADP for Non-Highly Compensated Participants multiplied by two,
provided that the ADP for the Highly Compensated Participants for such year is
not more than two percentage points higher than the ADP for the Non-Highly
Compensated Participants for such year.

For purposes of computing the ADP, any Eligible Employee who qualifies as a
Participant but for the failure to make Elective Deferrals during the Plan Year
shall be treated as a Participant on whose behalf no Elective Deferrals are
made.

 

  (b) Use of Prior Year Data. The ADP for Non-Highly Compensated Participants
shall be calculated using data from the prior Plan Year while the ADP for Highly
Compensated Participants shall be calculated using data from the current Plan
Year.

 

  (c) Calculation of ADP. The ADP for each group is the average of the deferral
ratios, calculated separately for each individual in each group, of a
Participant’s Elective Deferrals for the applicable Plan Year (plus all or a
portion of the QNECs, if any, made with respect to a Participant for such Plan
Year) to the Participant’s Testing Compensation. For purposes of calculating the
contribution ratios pursuant to this subsection, Elective Deferrals shall not
include: (1) Catch-Up Contributions; (2) Excess Contributions of Non-Highly
Compensated Participants that arise solely from Elective Deferrals made under
the Plan or any other plan maintained by the Employer; and (3) Elective
Deferrals taken into account in the ACP Test, provided the ADP Test is satisfied
both with and without exclusion of these Elective Deferrals.

 

  (d)

Inclusion of Contributions Under Other Plans. The ADP for a Participant who is a
Highly Compensated Participant for the Plan Year and who is eligible to have
Elective Deferrals (and QNECs that are treated as Elective Deferrals for
purposes of the ADP Test) allocated to his Account under two or more Cash or
Deferred

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   26



--------------------------------------------------------------------------------

 

Arrangements maintained by the Employer, shall be determined as if such Elective
Deferrals (and QNECs, if applicable) were made under a single arrangement. If a
Highly Compensated Participant participates in two or more Cash or Deferred
Arrangements of the Employer that have different Plan Years, all Cash or
Deferred Arrangements ending with or within the same calendar year shall be
treated as a single arrangement.

In the event that this Plan satisfies the requirements of Code Sections 401(k),
401(a)(4) or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such sections only if aggregated
with this Plan, than this section shall be applied by determining the ADP of
Eligible Employees as if all such plans were a single plan. A plan may be
aggregated with this Plan in order to satisfy Code Section 401(k) only if both
plans have the same plan year.

 

  (e) Correction of Failed ADP Test. If the Plan fails the ADP Test for a Plan
Year, the Employer shall either make QNECs in accordance with Section 4.5, or
distribute the amount of Elective Deferrals (adjusted for allocable income or
loss) made by Highly Compensated Participants (and if necessary, associated
Matching Contributions—adjusted for allocable income or loss—attributable to
such Elective Deferrals) in an amount that causes the Plan to satisfy the ADP
Test, no later than the last day of the succeeding Plan Year. To the extent that
a Highly Compensated Participant has not reached the Catch-Up Contribution limit
under the Plan, Excess Contributions allocated to that Highly Compensated
Participant may be re-characterized as Catch-Up Contributions.

The Employer shall be liable for the excise tax equal to ten percent (10%) of
the amount of Excess Contributions for a Plan Year if Excess Contributions are
not distributed to the appropriate Highly Compensated Participants within the
first two and one-half months following the end of the Plan Year in which the
Excess Contributions occurred.

The Administrator shall allocate Excess Contributions to the Highly Compensated
Participants with the largest amount of contributions taken into account in
calculating the ADP Test for the Plan Year in which the Excess Contributions
occurred, beginning with the Highly Compensated Participant with the largest
amount of contributions and continuing in descending order until all the Excess
Contributions have been allocated. Excess Contributions shall be treated as
Annual Additions under the Plan even if distributed.

 

  (f)

Determination of Income or Loss. The Administrator shall adjust Excess
Contributions for any income or loss up to the end of the Plan Year in
accordance with Regulations under Code Section 401(k). The Administrator may use
any reasonable method for computing income or loss, provided such method does
not violate Code Section 401(a)(4), is used consistently for all Participants
and for all corrective distributions under the Plan, and is used by the Plan for
allocating income to the Participant’s Account. Prior to January 1, 2008, the
Administrator shall also adjust Excess Contributions for income or loss after
the close of the Plan

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   27



--------------------------------------------------------------------------------

 

Year to the date of distribution in accordance with Regulations under Code
Section 401(k).

 

5.10 ACP TEST. The Administrator shall determine, for each Plan Year, whether
Matching Contributions satisfy the ACP Test.

 

  (a) General Principles. The Administrator shall determine whether the Matching
Contributions, if any, satisfy one of the following tests:

 

  (1) The ACP for Highly Compensated Participants does not exceed 1.25 times the
ACP for Non-Highly Compensated Participants; or

 

  (2) The ACP for Highly Compensated Participants does not exceed the ACP for
Non-Highly Compensated Participants by more than two percentage points and the
ACP for Highly Compensated Participants is not more than twice the ACP for
Non-Highly Compensated Participants.

 

  (b) Use of Prior Year Data. The ACP for the group of Non-Highly Compensated
Participants shall be calculated using data from the prior Plan Year while the
ACP for the group of Highly Compensated Participants shall be calculated using
data from the current Plan Year.

 

 

(c)

Calculation of ACP. The ACP for each group is the average of the separate
contribution percentages calculated for each Participant who is a member of that
group. A Participant’s contribution percentage for a Plan Year is the ratio of
the Participant’s Aggregate Contributions for the Plan Year to the Participant’s
Testing Compensation for the Plan Year. Each Participant’s contribution
percentage shall be calculated to the nearest 100th of one percent (1%).

 

  (d) Inclusion of Contributions Under Other Plans. The contribution percentage
for any Participant who is a Highly Compensated Participant and who is eligible
to have Aggregate Contributions allocated to his Account under two or more plans
described in Code Section 401(a) or Cash or Deferred Arrangements that are
maintained by the Employer, shall be determined as if the total of such
Aggregate Contributions was made under each plan and/or Cash or Deferred
Arrangement. If a Highly Compensated Participant participates in two or more
such plans or Cash or Deferred Arrangements that have different plan years,
Aggregate Contributions made during the plan year under such plans or Cash or
Deferred Arrangements shall be aggregated.

In the event that this Plan satisfies the requirements of Code Sections 401(m),
401(a)(4) or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such sections only if aggregated
with this Plan, then this section shall be applied by determining the ACP as if
all such plans were a single plan. A plan may be aggregated with this Plan in
order to satisfy Code Section 401(m) only if it has the same plan year.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   28



--------------------------------------------------------------------------------

  (e) Distribution of Excess Aggregate Contributions. The Administrator shall
determine Excess Aggregate Contributions after determining Excess Deferrals and
Excess Contributions. If the Administrator determines the Plan fails to satisfy
the ACP Test for a Plan Year, it shall forfeit the Excess Aggregate
Contributions, if forfeitable, or if not forfeitable, distribute the Excess
Aggregate Contributions to Participants to whose Account such Excess Aggregate
Contributions were allocated for such Plan Year no later than 12 months after
the Plan Year. The Employer shall be liable for the excise tax equal to ten
percent (10%) of the amount of Excess Aggregate Contributions for a Plan Year if
the Excess Aggregate Contributions are not distributed to the appropriate Highly
Compensated Participants within the first two and one-half months following the
end of the Plan Year in which the Excess Aggregate Contributions occurred.

The Administrator shall allocate Excess Aggregate Contributions to the Highly
Compensated Participants with the largest amount of Aggregate Contributions
taken into account in calculating the ACP Test for the Plan Year in which the
Excess Aggregate Contributions occurred, beginning with the Highly Compensated
Participant with the largest amount of such Aggregate Contributions and
continuing in descending order until all the Excess Aggregate Contributions have
been allocated.

Forfeitures may be used for any of the purposes listed in Section 5.3 but shall
not be allocated to Participants whose contributions are reduced under this
section. Excess Aggregate Contributions shall be treated as Annual Additions
under the Plan even if distributed.

 

  (f) Determination of Income or Loss. The Administrator shall adjust Excess
Aggregate Contributions for any income or loss up to the end of the Plan Year in
accordance with Regulations under Code Section 401(m). The Administrator may use
any reasonable method for computing income or loss, provided such method does
not violate Code Section 401(a)(4), is used consistently for all Participants
and for all corrective distributions under the Plan, and is used by the Plan for
allocating income to the Participant’s Account. Prior to January 1, 2008, the
Administrator shall also adjust Excess Aggregate Contributions for income or
loss after the close of the Plan Year to the date of distribution in accordance
with Regulations under Code Section 401(m).

 

  (g) Accounting of Excess Aggregate Contributions. If forfeitable, the
Administrator shall forfeit Excess Aggregate Contributions allocated to each
Highly Compensated Participant; otherwise, the Administrator shall distribute
each Highly Compensated Participant’s share of Excess Aggregate Contributions on
a pro rata basis from the Highly Compensated Participant’s Account attributable
to Matching Contributions (and, if applicable, from the Highly Compensated
Participant’s Account attributable to QNECs and/or Elective Deferrals).

* * * * End of Article 5 * * * *

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   29



--------------------------------------------------------------------------------

ARTICLE 6.

DISTRIBUTION OF PLAN BENEFITS

 

6.1 DISTRIBUTION EVENTS. A Participant shall become eligible for a distribution
upon the Participant’s Severance from Service Date. A Participant’s Beneficiary
or estate, as applicable, shall become eligible for a distribution upon Death.
An alternate payee shall become eligible for a distribution as soon as
administratively practicable following the Administrator’s determination that a
domestic relations order constitutes a qualified domestic relations order (as
defined in Code Section 414(p)).

 

6.2 AMOUNT OF PLAN BENEFITS. Upon a distribution event, a Participant or his
Beneficiary shall become entitled to a distribution of the Participant’s vested
Account determined as of the Valuation Date coinciding with the Benefit Starting
Date (or if the Benefit Starting Date is not a Valuation Date, as of the
immediately preceding Valuation Date).

 

6.3 FORM OF DISTRIBUTION. The Participant’s Account determined under Section 6.2
shall be distributed to the Participant (or Beneficiary) in a lump sum payment
in accordance with the election effectively made under this article; provided,
however, that if the amount to which a Participant is entitled under this
article does not exceed the Cash-Out Limit, distribution shall be distributed
pursuant to Section 6.4(a)(1).

 

6.4 TIMING OF DISTRIBUTION.

 

  (a) Distribution Date. The total amount that a Participant is entitled to
receive under this article shall be distributed as follows:

 

  (1) If the amount does not exceed the Cash-Out Limit, the Administrator shall
direct the Trustee to distribute the vested Account to the Participant without
consent, in a lump sum cash payment as soon as administratively feasible after
the Participant’s Severance from Service. If the Participant’s vested Account
does not exceed $1,000, the lump sum cash distribution shall be paid directly to
the Participant. If the Participant’s vested Account equals or exceeds $1,000
but does not exceed the Cash-Out Limit, the lump sum cash distribution shall be
rolled over to an individual retirement account selected by the Administrator.

 

  (2) If the amount exceeds the Cash-Out Limit, the Participant may elect to
have his vested Account paid as soon as administratively feasible following the
date selected by the Participant on an Application for Benefits, but in no event
later than his Required Distribution Date.

Unless the Participant elects otherwise, or is deemed to defer by a failure to
elect distribution, the distribution of his vested Account shall commence no
later than the 60th day after the close of the Plan Year in which the
Participant separates from service, attains Normal Retirement Age, or reaches
the 10th anniversary of the year in which he began participation in the Plan,
but in no event later than his Required Distribution Date.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   30



--------------------------------------------------------------------------------

  (b) Benefit Notice. Not earlier than 180 days before the Participant’s Benefit
Starting Date, the Administrator shall provide a benefit notice to a Participant
who is eligible to make an election or required to consent under this article.
The benefit notice shall explain the optional methods of distribution from the
Plan, including the material features and relative values of those methods, the
Participant’s right to defer distribution until the Participant attains his
Required Distribution Date and the Participant’s right to consider whether to
elect a distribution for a period of at least 30 days. Such distribution may
commence fewer than 30 days after the benefit notice is given, provided that the
Participant, after receiving the notice, affirmatively elects a distribution.

 

  (c) Required Minimum Distributions. Anything herein to the contrary
notwithstanding, distributions to Participants under this article shall be paid
no later than the Participant’s Required Distribution Date, in accordance with
Code Section 401(a)(9) and the final Regulations thereunder.

 

  (1) General Rules. Unless the Participant’s interest is distributed in the
form of an annuity or in a single sum on or before the Required Distribution
Date, as of the first Distribution Calendar Year, distributions shall be made in
accordance with subsection (d) and Section 6.5. If the Participant’s interest is
distributed in the form of an annuity, distributions thereunder shall be made in
accordance with the requirements of Code Section 401(a)(9) and the Regulations.

 

  (2) Definitions. For purposes of this article, the following capitalized terms
shall have the specified meanings:

 

  (A) Designated Beneficiary shall mean the individual who is designated as the
Beneficiary under the Plan and is the designated beneficiary under Code
Section 401(a)(9) and the related Regulations.

 

  (B) Distribution Calendar Year shall mean a calendar year for which a minimum
distribution is required. For distributions beginning on or before a
Participant’s Death, the first Distribution Calendar Year is the calendar year
immediately preceding the calendar year that contains the Participant’s Required
Distribution Date. For distributions beginning after the Participant’s Death,
the first Distribution Calendar Year is the calendar year in which distributions
are required to begin under Section 6.5. The required minimum distribution for
the Participant’s first Distribution Calendar Year shall be made on or before
the Participant’s Required Distribution Date. The required minimum distribution
for the Distribution Calendar Year in which the Participant’s Required
Distribution Date occurs, shall be made on or before December 31 of that
Distribution Calendar Year.

 

  (C) Life Expectancy shall mean the life expectancy as computed by use of the
Single Life Table in Regulation Section 1.401(a)(9)-9.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   31



--------------------------------------------------------------------------------

  (D) Required Distribution Date shall mean the April 1 of the calendar year
following –

 

 

(i)

in the case of a Participant who is a five percent (5%) owner (within the
meaning of Code Section 416(i), the calendar year in which the Participant
attains age 70 1/2, and

 

 

(ii)

in the case of a Participant who is not a five percent (5%) owner, the later of
the calendar year in which occurs the Participant’s retirement or the calendar
year in which the Participant attains age 70 1/2.

 

  (d) Required Minimum Distributions Beginning During Participant’s Lifetime.

 

  (1) Commencement of Distributions. The Participant’s Account shall be
distributed or begin to be distributed to the Participant no later than the
Participant’s Required Distribution Date.

 

  (2) Amount of Distributions for Each Distribution Calendar Year. During the
Participant’s lifetime, the minimum amount that shall be distributed for each
Distribution Calendar Year is the lesser of the following—

 

  (A) the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in Regulation
Section 1.401(a)(9)-9, using the Participant’s age as of the Participant’s
birthday in the Distribution Calendar Year; or

 

  (B) if the Participant’s sole Beneficiary for the Distribution Calendar Year
is the Participant’s Spouse, the quotient obtained by dividing the Participant’s
Account balance by the number in the Joint and Last Survivor Table set forth in
Regulation Section 1.401(a)(9)-9, using the Participant’s and Spouse’s attained
ages as of the Participant’s and Spouse’s birthdays in the Distribution Calendar
Year.

 

  (3) Amount of Distributions in Year of Participant’s Death. Required minimum
distributions shall be determined under subsection (d)(2) beginning with the
first Distribution Calendar Year and up to and including the Distribution
Calendar Year that includes the Participant’s date of Death.

 

  (4) Amount of Distributions Continuing After Participant’s Death.

 

  (A)

Participant Survived by Beneficiary. If the Participant dies on or after the
date distributions begin and there is a Designated Beneficiary, the minimum
amount that shall be distributed for each Distribution Calendar Year after the
year of the Participant’s Death is the quotient obtained by dividing the
Participant’s Account balance by the longer of the remaining Life Expectancy of
the

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   32



--------------------------------------------------------------------------------

 

Participant or the remaining Life Expectancy of the Participant’s Designated
Beneficiary, determined as follows:

 

  (i) The Participant’s remaining Life Expectancy is calculated using the age of
the Participant in the year of Death, reduced by one for each subsequent year.

 

  (ii) If the Participant’s sole Beneficiary is the Participant’s Spouse, the
remaining Life Expectancy of the Spouse is calculated for each Distribution
Calendar Year after the year of the Participant’s Death using the Spouse’s age
as of the Spouse’s birthday in that year. For Distribution Calendar Years after
the year of the Spouse’s death, the remaining Life Expectancy of the Spouse is
calculated using the age of the Spouse as of the Spouse’s birthday in the
calendar year of the Spouse’s death, reduced by one for each subsequent calendar
year.

 

  (iii) If the Participant’s Spouse is not the Participant’s sole Beneficiary,
the Beneficiary’s remaining Life Expectancy is calculated using the age of the
Beneficiary in the year following the year of the Participant’s Death, reduced
by one for each subsequent year.

 

  (B) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s Death, the minimum amount that
shall be distributed for each Distribution Calendar Year after the year of the
Participant’s Death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of Death, reduced by one for each
subsequent year.

 

6.5 DISTRIBUTIONS UPON DEATH OF PARTICIPANT. Upon the occurrence of an event
that entitles a Beneficiary or Beneficiaries to a distribution, the
Administrator shall determine the time of payment of benefits by application of
the rules set forth in this section.

 

  (a) Required Minimum Distributions for Beneficiaries.

 

  (1) Commencement of Distributions: Death Before Distributions Begin. If the
Participant dies before required minimum distributions begin, the Participant’s
vested Account shall be distributed, or begin to be distributed, no later than
as follows:

 

  (A)

Spouse is Sole Beneficiary. If the Participant’s Spouse is the Participant’s
sole Beneficiary, distribution to the Spouse shall begin by December 31 of the
calendar year immediately following the

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   33



--------------------------------------------------------------------------------

 

calendar year in which the Participant died, or by December 31 of the calendar
year in which the Participant would have attained age 70 1/2, if later.

 

  (B) Spouse is Not Sole Beneficiary. If the Participant’s Spouse is not the
Participant’s sole Beneficiary, distribution to the Beneficiary shall begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.

 

  (C) No Designated Beneficiary. If there is no Designated Beneficiary as of
September 30 of the year following the year of the Participant’s Death, the
Participant’s vested Account shall be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s Death.

 

  (D) Spouse’s Subsequent Death. If the Participant’s Spouse is the
Participant’s sole Beneficiary and the surviving Spouse dies after the
Participant but before distributions to the Spouse begin, this subsection, other
than subsection (a)(1)(A), shall apply as if the surviving Spouse were the
Participant.

For purposes of this subsection, unless subsection (a)(1)(D) applies,
distributions are considered to begin on the Participant’s Required Distribution
Date. If subsection (a)(1)(D) applies, distributions are considered to begin on
the date distributions are required to begin to the Spouse under
subsection (a)(1)(A). If distributions under an annuity irrevocably commences to
the Participant before the Participant’s Required Distribution Date (or to the
Participant’s Spouse before the date distributions are required to begin to the
Spouse under subsection (a)(1)(A)), the date distributions are considered to
begin is the date distributions actually commence.

 

  (2) Amount of Distributions Beginning On or After Participant’s Death.

 

  (A) All Distributions. If the Participant dies before the date distributions
begin, distribution of the Participant’s vested Account shall be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s Death.

 

  (B)

Election by Beneficiary. Notwithstanding any provision to the contrary, the
Participant or the Beneficiary may elect, no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under subsection (a)(1) or by September 30 of the calendar year which
contains the fifth anniversary of the Participant’s (or, if applicable, the
Spouse’s) Death, distributions in the minimum amount for each Distribution
Calendar Year after the year of the Participant’s Death, determined by dividing
the Participant’s vested Account by the remaining Life

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   34



--------------------------------------------------------------------------------

 

Expectancy of the Participant’s Beneficiary, determined as provided in
Section 6.4(d)(4).

 

  (C) Death of Spouse Before Distributions to Spouse are Required to Begin. If
the Participant dies before the date distributions begin, the Participant’s
Spouse is the Participant’s sole Beneficiary, and the Spouse dies before
distributions are required to begin to the Spouse under subsection (a)(1)(A),
this subsection shall apply as if the Spouse were the Participant (except with
respect to making the election available under subsection (a)(2)(B)).

 

6.6

DEATH BENEFITS. The amount to which a Beneficiary is entitled under this article
shall be distributed to the Beneficiary as soon as administratively feasible
following the submission of an Application for Benefits by the Beneficiary
following the Participant’s Death. In no event shall the Death benefit commence
later than the end of the Plan Year that includes the first anniversary of the
Participant’s Death; provided, however, in the case of a spousal Beneficiary,
the Benefit Starting Date may be deferred until the end of the Plan Year in
which the Participant would have attained age 70 1/2.

 

6.7 DETERMINATION OF BENEFICIARY. Each Participant shall have the right to
designate a Beneficiary on the forms prescribed for such designation by the
Administrator and in accordance with the following rules:

 

  (a) Spouse as Beneficiary; Consent. In all cases, the Participant’s
Beneficiary shall be the Participant’s Spouse, unless (1) the Beneficiary is
otherwise determined pursuant to subsection (d), or (2) the Participant elects
to name a different Beneficiary (or Beneficiaries) and the election is consented
to by the Participant’s Spouse. The Spouse’s consent must be in writing, must
acknowledge the effect of the election, must be witnessed by a Plan
representative or a notary public, and must meet one of the following
requirements:

 

  (1) the consent must name a specific Beneficiary that cannot be changed
without the additional consent of the Spouse in a form meeting the requirements
of this section;

 

  (2) the consent must specifically provide that the Participant may change the
designation of a Beneficiary without any further consent by the Spouse, and the
Spouse must acknowledge in the consent that she is giving up the right to limit
her consent to a specific Beneficiary; or

 

  (3) the consent must specifically provide that the Participant may change the
designation of a Beneficiary, with such change being limited to a change among
certain Beneficiaries, without any further consent by the Spouse, and the Spouse
must acknowledge in the consent that she is giving up the right to limit her
consent to a specific Beneficiary.

 

  (b)

Exceptions. A Spouse’s consent shall not be required if it is established to the
satisfaction of the Administrator that the required consent cannot be obtained

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   35



--------------------------------------------------------------------------------

 

because there is no Spouse, because the Spouse cannot be located, or because of
other circumstances that may be prescribed in Regulations. A valid election made
by the Participant may be revoked by the Participant in writing without the
consent of the Spouse at any time. Any new election must comply with the
requirements of this section. A consent by a former Spouse shall not be
applicable to a new Spouse.

 

  (c) Presumed Designation of Beneficiary. If there is no designated Beneficiary
living at the time of a Participant’s Death, or if the designated Beneficiary
disclaims any benefit under the Plan in a written notice submitted to the
Administrator, the Administrator shall designate the Spouse as the Beneficiary.
If there is no Spouse, or if the Spouse consents in accordance with the
requirements of subsection (a), the Administrator shall designate as the
Beneficiary, in order of priority, (1) the Participant’s issue, by
representation; (2) the Participant’s surviving parents, in equal shares;
(3) the Participant’s siblings, in equal shares; and (4) the Participant’s
estate or a trustee of a trust named as the Beneficiary of the residue of the
Participant’s estate as Beneficiary. Persons who are legally adopted shall be
treated for all purposes as the children of their adoptive parents. The
Administrator’s determination of the persons who qualify as Beneficiaries under
this Plan shall be binding on all interested parties.

 

  (d) Effect of Dissolution of Marriage. Dissolution of marriage shall terminate
the Participant’s designation, or presumed designation, of the Participant’s
former Spouse as the Participant’s Beneficiary.

 

  (1) If, prior to payment of benefits upon the Participant’s Death,
documentation of the Participant’s dissolution of marriage, as issued by a court
of competent jurisdiction, is received and accepted by the Administrator, the
Administrator shall deem the Participant’s former Spouse to have predeceased the
Participant, and no heirs or other Beneficiaries of the Participant’s former
Spouse shall receive benefits as a Beneficiary, unless such heirs are
specifically designated in the Participant’s Beneficiary designation under the
Plan.

 

  (2) Subsection (d)(1) shall not apply if, prior to distribution of the vested
portion of the Participant’s Accounts, either of the following occurs:

 

  (A) The Participant delivers to the Administrator a properly completed
Beneficiary designation dated after the date of the dissolution of marriage that
designates the Participant’s former Spouse as a Beneficiary.

 

  (B) The Plan receives a Qualified Domestic Relations Order, as defined in
Section 7.13, directing that the Participant’s former Spouse shall be treated as
the Participant’s Beneficiary.

Any such payment shall be a distribution for the account of such Participant and
his Beneficiary and shall, to the extent thereof, be a complete discharge of any
liability under the Plan to the Participant’s estate or any Beneficiary. In the
event of a

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   36



--------------------------------------------------------------------------------

dispute with respect to the determination of Beneficiaries as a result of the
operation of this subsection (d), the Administrator may solicit a court of
competent jurisdiction for a determination of a rightful Beneficiary. If such
request is made to a court, the Trustee shall retain within the Plan or transfer
to the court any portion of the Participant’s Account in dispute until the
rendering of a final determination by the court. The decision of the
Administrator shall be final and binding on all interested parties, and the
Administrator shall be under no duty to investigate further the intent of the
Participant with respect to the designation of any Beneficiary.

 

  (e) Governing Designation. The Beneficiary designation that the Participant
completes and submits under the Plan shall apply with respect to all Accounts
under the Plan maintained on behalf of the Participant.

 

6.8 ROLLOVER OF PLAN DISTRIBUTIONS. Notwithstanding any provision of the Plan to
the contrary that would limit a Distributee’s election under this section, a
Distributee may elect to have all or any portion of an Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan specified by the
Distributee. The election regarding a direct rollover shall be made at the time
and in the manner prescribed by the Administrator. For purposes of this section
only:

 

  (a) Distributee means a Participant, former Participant, a Beneficiary who is
the Spouse of a Participant or former Participant, an “alternate payee” as
defined under Code Section 414(p), or a non-Spouse Beneficiary of a Participant
or former Participant.

 

  (b) Eligible Rollover Distribution means any distribution of all or any
portion of the balance to the credit of the Distributee. However, an Eligible
Rollover Distribution shall not include: (1) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee and the Distributee’s
designated Beneficiary; (2) any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for a specified period of ten years or more; (3) any distribution to the extent
the distribution is required under Code Section 401(a)(9); (4) any portion of
any distribution that is not includible in gross income, as determined without
regard to the exclusion for net unrealized appreciation of employer securities;
or (5) any amount that is distributed on account of hardship.

 

  (c)

Eligible Retirement Plan means, for a Distributee other than a non-Spouse
Beneficiary: (1) an individual retirement account described in Code
Section 408(a); (2) an individual retirement annuity described in Code
Section 409(b); (3) an annuity plan described in Code Section 403(a); (4) a
qualified trust described in Code Section 401(a) that accepts Eligible Rollover
Distributions; or (5) an annuity contract described in Code Section 403(b) and
an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from the Plan. For a

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   37



--------------------------------------------------------------------------------

 

Distributee who is a non-Spouse Beneficiary, an Eligible Retirement Plan means
an individual retirement account described in Code Section 408(a).

 

6.9 REPAYMENT OF DISTRIBUTION. If any former Participant shall be reemployed by
the Employer before incurring five consecutive One-Year Periods of Severance,
and if the former Participant had received a distribution of the vested portion
of his Account prior to the Participant’s Date of Reemployment, the former
Participant shall be entitled to have the forfeited portion of his Account
reinstated in full, as adjusted for any increases or decreases in the Trust Fund
allocated to the forfeited portion prior to the forfeiture, together with the
repaid portion, if but only if the former Participant repays the full amount
distributed with after-tax dollars before having incurred five consecutive
One-Year Periods of Severance. Any reallocation to a Participant’s Account made
necessary pursuant to this section shall be derived from the following sources
in the following order: any forfeitures available for allocation, any increase
in the Trust Fund occurring since the last preceding Valuation Date, and any
Employer contributions available for allocation.

* * * * End of Article 6 * * * *

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   38



--------------------------------------------------------------------------------

ARTICLE 7.

PARTICIPANT STATUS AND RIGHTS

 

7.1 STOCK HOLDING LIMITATIONS.

 

  (a) Limit on Assets in Employer Stock.

 

  (1) On or After January 2, 2008. Effective as of January 2, 2008, Participants
shall not be permitted (A) to allocate any Employee or Employer contributions,
loan payments, or other deposits into the Plan to investment in Employer Stock,
or (B) to reallocate or exchange the investment of Plan assets to invest in
Employer Stock.

 

  (2) Prior to January 2, 2008. Effective prior to January 2, 2008,
Participants’ investment in Employer Stock shall be restricted to a maximum
percentage of 30% of the Participant’s total account balance. If the percentage
of the Participant’s investment in Employer Stock exceeds the specified
percentage, the Participant will not be compelled to sell Employer Stock in
excess of the specified percentage. However, the Participant may not direct any
future contributions to be invested in Employer Stock until the Participant’s
investment in Employer Stock is below the specified percentage.

 

  (b) Diversification Requirement. To ensure that each Participant has an
investment option in a fund other than the fund that invests primarily in
Employer Stock, Participants who have elected only the Employer Stock Fund will
be required to make at least one additional fund election. If no additional
election is made by the Participant, the Participant will be enrolled in the
Plan’s default election fund. If the Participant account is invested in Employer
Stock in excess of the Set Percentage, any further contributions will be
directed to an alternate fund and not to a fund that invests primarily in
Employer Stock.

 

7.2

VOTING RIGHTS. The Employer Stock, whether or not vested, may be voted by the
Participant, Beneficiary or alternate payee having an interest with respect to
such Employer Stock (each a “Participant” for purposes of these Employer Stock
provisions) in accordance with the provisions of the Plan as certified to the
Trustee by the Employer to the same extent as if duly registered in the
Participant’s name. The Trustee or its nominee in which the shares are
registered shall vote the shares solely as agent of the Participant and in
accordance with the instructions of the Participant. If no instructions are
received, or if instructions are not received in a timely fashion, the Trustee
shall vote the shares of the Employer Stock for which it has received no voting
instructions or untimely voting instructions in the same proportions as the
Participants affirmatively directed their shares of Employer Stock to be voted
unless the Trustee determines that a pro rata vote would be inconsistent with
its fiduciary duties under ERISA. If the Trustee makes such a determination, the
Trustee shall vote the Employer Stock as it determines to be consistent with its
fiduciary duties under ERISA. Each Participant who has Employer Stock allocated
to his Account shall direct the Trustee concerning the tender (as provided
below) and the exercise of any other rights appurtenant to the Employer Stock.
The Trustee shall follow

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   39



--------------------------------------------------------------------------------

 

the directions of the Participant with respect to the tender. The Trustee shall
be responsible for ensuring that information relating to the purchase, holding,
and sale of securities, and the exercise of voting, tender and similar rights
with respect to such securities by Participants, is maintained in accordance
with procedures which are designed to safeguard the confidentiality of such
information, except to the extent necessary to comply with Federal laws or state
laws not preempted by ERISA. Shareholder rights, other than voting rights, which
can be exercised by Participants may be passed through to Participants and
exercised in a similar manner to voting rights or will be exercised in such
other manner as is legally required.

 

7.3 NOTICES. The Employer shall cause to be mailed or delivered to each
Participant investing in Employer Stock copies of all notices and other
communications sent to the Employer’s shareholders at the same time so mailed or
delivered by the Employer to its other shareholders.

 

7.4 RETENTION/SALE OF EMPLOYER STOCK AND OTHER SECURITIES. The Trustee is
authorized and directed to retain the Employer Stock and any other Employer
securities acquired by the Trust except as follows:

 

  (a) In the normal course of Plan administration, the Trustee shall sell
Employer Stock to satisfy Plan administration and distribution requirements as
directed by the Employer or in accordance with provisions of the Plan
specifically authorizing such sales.

 

  (b) In the event of a transaction involving the Employer Stock or any other
similar transaction by which any person or entity seeks to acquire beneficial
ownership of 50% or more of the shares of Employer Stock outstanding and
authorized to be issued from time to time under the Employer’s articles of
incorporation (“tender offer”), the Trustee shall sell, convey, or transfer
Employer Stock in a manner consistent with the provisions of Department of Labor
Regulation Section 2550.404c-1(d)(4).

 

  (c) If the Employer makes any distribution of Employer securities with respect
to the shares of Employer Stock held in the Plan, other than additional shares
of Employer Stock (any such securities are hereafter referred to as “stock
rights”), the Trustee shall sell, convey, transfer, or exercise such stock
rights pursuant to written instructions of Participants delivered to the Trustee
in accordance with the following subsections of this section.

 

7.5 TENDER OFFERS.

 

  (a) Allocated Stock. In the event of any tender offer, each Participant shall
have the right to instruct the Trustee to tender any or all shares of Employer
Stock, whether or not vested, that are allocated to his Accounts under the Plan
on or before the filing date. The Trustee shall follow the instructions of the
Participant. The Trustee shall only tender Employer Stock for which no
instruction is received after the Trustee determines the propriety of doing so
is consistent with its fiduciary duties under ERISA.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   40



--------------------------------------------------------------------------------

  (b) Unallocated Shares. The Trustee shall tender shares of Employer Stock that
are not allocated to Accounts after the Trustee determines that the propriety of
doing so is consistent with its fiduciary duties under ERISA.

 

  (c) Suspension of Share Purchases. In the event of a tender offer, the Trustee
shall suspend all purchases of Employer Stock that would otherwise be made
pursuant to the Plan, if any, unless the Employer otherwise directs. Until the
termination of such tender offer and pending such Employer direction, the
Trustee shall invest available cash pursuant to the applicable provisions of the
Plan.

 

  (d) Temporary Suspension of Certain Cash Distributions. Notwithstanding
anything in the Plan to the contrary, no option to receive cash in lieu of
Employer Stock shall be honored during the pendency of a tender offer unless the
Employer otherwise directs.

 

7.6 STOCK RIGHTS.

 

  (a) General. If the employer makes a distribution of stock rights with respect
to the Employer Stock held in the Plan and if the stock rights become
exercisable or transferable (the date on which the stock rights become
exercisable or transferable shall be referred to as the “exercise date”), each
Participant shall determine whether to exercise the stock rights, sell the stock
rights, or hold the stock rights allocated to his Accounts. The provisions of
this section shall apply to all stock rights received with respect to Employer
Stock held in Accounts, whether or not the Employer Stock with respect to which
the stock rights were issued are vested.

 

  (b) Independent Fiduciary. An independent fiduciary shall act with respect to
the stock rights if the Employer determines that an independent fiduciary is
required due to the possibility for undue Employer influence on participants and
beneficiaries with regard to exercise of stock rights. The independent fiduciary
may not be affiliated with the Employer. Should the independent fiduciary be
appointed, all Participant directions concerning the exercise or disposition of
stock rights shall be given to the independent fiduciary , who shall have the
sole responsibility of assuring that the Participants’ directions are followed.
The independent fiduciary , once appointed, shall have the sole responsibility
of assuring that Participants receive the information necessary to make informed
decisions concerning the Employer Stock, are free from undue influence or
coercion, and that their instructions are followed to the extent proper under
ERISA. The independent fiduciary shall act until it receives written notice to
the contrary from the Employer.

 

  (c)

Exercise of Stock Rights. If, on or after the exercise date, an Participant
wishes to exercise all or a portion of the stock rights allocated to his
Accounts, the independent fiduciary or Trustee, as appropriate, shall follow the
Participant’s direction to the extent that there is cash or other liquid assets
available in his Accounts to exercise the stock rights. Notwithstanding any
other provision of the Plan, each Participant who has stock rights allocated to
his Accounts shall have a period of five business days following the exercise
date in which he may give

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   41



--------------------------------------------------------------------------------

 

instructions to the employer to liquidate any of the assets held in his Accounts
(except shares of Employer Stock or assets such as guaranteed investment
contracts or similar investments), but only if he does not have sufficient cash
or other liquid assets in his Accounts to exercise the stock rights. The
liquidation of any necessary investments pursuant to an Participant’s direction
shall be accomplished as soon as reasonably practicable, taking into account any
timing restrictions with respect to the Investment Funds involved. The cash
obtained shall be used to exercise the stock rights, as the Participant directs.
Any cash that is not so used shall be invested in a cash equivalent until the
next day on which the Participant may change his investment directions under the
Plan.

 

  (d) Sale of Stock Rights. On and after the exercise date, the independent
fiduciary shall sell all or a portion of the stock rights allocated to Accounts,
as the Participant shall direct.

 

  (e) Other Rights Appurtenant to the Employer Stock. If there are any rights
appurtenant to the Employer Stock, other than voting, tender, or stock rights,
each Participant shall exercise or take other appropriate action concerning such
rights with respect to the Employer Stock, whether or not vested, that is
allocated to their Accounts in the same manner as the other holders of the
Employer Stock, by giving written instructions to the Trustee. The Trustee shall
follow all such instructions, but shall take no action with respect to allocated
Employer Stock for which no instructions are received, unless the Trustee
determines that the failure to take action with respect to allocated Employer
Stock would be inconsistent with its fiduciary duties under ERISA. If the
Trustee makes such a determination, the Trustee shall take such actions with
respect to Employer Stock as it determines to be consistent with its fiduciary
duties under ERISA. The Trustee shall exercise or take other appropriate action
concerning any such rights appurtenant to unallocated Employer Stock.

 

  (f) Information to Trustee. Promptly after the filing date, the exercise date,
or any other event that requires action with respect to the Employer Stock, the
Employer shall deliver or cause to be delivered to the Trustee or the
independent fiduciary, as appropriate, a list of the names and addresses of
Participants showing (1) the number of shares of Employer Stock allocated to
each Participant with an interest in the Employer Stock Fund in accordance with
the provisions of the Plan, (2) each Participant’s pro rata portion of any
unallocated Employer Stock, and (3) each Participant’s share of any stock rights
distributed by the Employer. The Employer shall date and certify the accuracy of
such information, and such information shall be updated periodically by the
Employer to reflect changes in the shares of Employer Stock and other assets
allocated to accounts.

 

  (g) Information to Participants. The Trustee or the independent fiduciary, as
appropriate, shall distribute and/or make available to each affected Participant
the material or information that the Trustee or the independent fiduciary may
consider necessary to assist the Participant in making an informed decision and
in completing or delivering the instruction form (and any amendments thereto) to
the Trustee or the independent fiduciary on a timely basis.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   42



--------------------------------------------------------------------------------

  (h) Expenses. The Trustee and the independent fiduciary shall have the right
to require payment in advance by the Employer and the party making the tender
offer of all reasonably anticipated expenses of the Trustee and the independent
fiduciary, respectively, in connection with the distribution of information to
and the processing of instructions received from Participants.

 

  (i) Former Participants. The Employer shall furnish former Participants who
have received distributions of Employer Stock so recently as to not be
shareholders of record with the information to active Participants. The Trustee
and the independent fiduciary are hereby authorized to take action with respect
to the Employer Stock distributed to such former Participants in accordance with
appropriate instructions from them. If the Trustee does not receive appropriate
instructions, it shall take no action with respect to the distributed Employer
Stock.

 

  (j) No Recommendations. Neither the Employer, the Trustee, nor the independent
fiduciary shall express any opinion or give any advice or recommendation to any
Participant concerning voting the Employer Stock, any tender offer, stock
rights, or the exercise of any other rights appurtenant to the Employer Stock,
nor shall they have any authority or responsibility to do so. Neither the
Trustee nor the independent fiduciary has any duty to monitor or police the
party making a tender offer or the Employer in promoting or resisting a tender
offer; provided, however, that if the Trustee or the independent fiduciary
becomes aware of activity that on its face reasonably appears to the Trustee or
independent fiduciary to be materially false, misleading, or coercive, the
Trustee or the independent fiduciary, as the case may be, shall promptly demand
that the offending party take appropriate corrective action. If the offending
party fails or refuses to take appropriate corrective action, the Trustee or the
independent fiduciary, as the case may be, shall take such actions as it
determines to be consistent with its fiduciary duties under ERISA.

 

7.7 CONFIDENTIALITY.

 

  (a) The Trustee shall ensure that procedures are established so that
information relating to the purchase, holding, and sale of securities, and the
exercise of voting, tender and similar rights with respect to such securities by
participants and beneficiaries, is maintained in accordance with procedures
which are designed to safeguard the confidentiality of such information, except
to the extent necessary to comply with federal or state laws not preempted by
ERISA. The Trustee shall also be responsible for ensuring that those procedures
are sufficient to safeguard the confidentiality of that information, that such
procedures are being followed, and that the independent fiduciary has been
appointed.

 

  (b)

Neither the Trustee nor the independent fiduciary shall reveal or release any
instructions received from Participants concerning the Employer Stock to the
Employer, or the officers, directors, other employees, agents, or
representatives of the Employer, except (A) to the persons and in accordance
with the procedures established by the Trustee pursuant to the foregoing
paragraph, or (B) to the extent necessary to comply with federal or state law
not preempted by ERISA. If

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   43



--------------------------------------------------------------------------------

 

disclosure is required by federal or state law, the information shall be
disclosed to the extent possible in the aggregate rather than on an individual
basis.

 

  (c) In the event the Employer Stock becomes not readily tradable on an
established public market, full and fractional shares of Employer Stock
allocated to a Participant’s Account will be voted by the Trustee according to
the Participant’s instructions with respect to any corporate matter that
involves the voting of such shares in accordance with Code Section 409(e). The
Trustee will not vote shares of Employer Stock allocated to Participants’
Accounts for which instructions are not received from Participants. Employer
Stock contributed to or acquired by the Plan that is not yet allocated will be
voted by the Trustee according to the Committee’s instructions with respect to
any corporate matter that involves the voting of such shares. Shareholder
rights, other than voting rights, which can be exercised by Participants may be
passed through to Participants and exercised in a similar manner to voting
rights or will be exercised in such other manner as is legally required.

 

7.8 PUT OPTION. If at the time of distribution, Employer Stock distributed from
the Trust Fund is not treated as “readily tradable on an established market”
within the meaning of Code Section 409(h) and the Regulations, such Employer
Stock shall be subject to a put option in the hands of a Qualified Holder by
which such Qualified Holder may sell all or any part of the Employer Stock
distributed to him by the Trust to the issuing Employer; provided, however, that
the issuing Employer may in its discretion grant the Trust an option to assume
the Employer’s rights and obligations pursuant to this section with respect to
any distributed Employer Stock. In the event the Employer grants the Trust such
an option with respect to any distributed Employer Stock, but the Trust declines
to purchase all or any part of such Employer Stock, the Employer shall purchase
those shares of Employer Stock that the Trust declines to purchase. The put
option shall be subject to the following conditions:

 

  (a) Qualified Holder means the Participant or Beneficiary receiving the
distribution of such Employer Stock, any other party to whom the Employer Stock
is transferred by gift or by reason of Death, and also any trustee of an
individual retirement account (within the meaning of Code Section 408) to which
all or any portion of the distributed Employer Stock is rolled over on a pre-tax
basis.

 

  (b) Distribution Put Option. During the 60-day period following any
distribution of such Employer Stock, a Qualified Holder shall have the right to
require the Company to purchase all or a portion of the distributed Employer
Stock held by the Qualified Holder. The purchase price to be paid for any such
Employer Stock shall be the Fair Market Value determined (i) as of the Valuation
Date coinciding with the exercise of the put option under this subsection (or if
the exercise date is not a Valuation Date, as of the immediately preceding
Valuation Date), or (ii) in the case of a transaction between the Plan and a
“disqualified person” within the meaning of Code Section 4975(e)(2), as of the
date of the transaction. If a Qualified Holder shall fail to exercise his put
option right under this subsection, the option right shall temporarily lapse
upon the expiration of the 60-day period.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   44



--------------------------------------------------------------------------------

  (c) Valuation Put Option. As soon as practicable following the last day of the
Plan Year in which the 60-day option period expires, the Employer shall notify
the non-electing Qualified Holder (if he is then a shareholder of record) of the
valuation of the Employer Stock as of that date. During the 60-day period
following receipt of such valuation notice, the Qualified Holder shall again
have the right to require the issuing Employer to purchase all or any portion of
the distributed Employer Stock. The purchase price to be paid therefor shall be
based on the valuation of the Employer Stock (i) as of the Valuation Date
coinciding with the exercise of the option under this subsection (c) (or if the
exercise date is not a Valuation Date, as of the immediately preceding Valuation
Date), or (ii) in the case of a transaction between the Plan and a “disqualified
person” within the meaning of Section 4975(3)(2) of the Code, as of the date of
the transaction.

The foregoing put options under subsections (b) and (c) hereof shall be
effective solely against the issuing Employer and shall not obligate the Plan or
Trust in any manner. Except as otherwise required or permitted by the Code, the
put options shall satisfy the requirements of Treasury Regulations
Section 54.4975-7(b) to the extent, if any, that such requirements apply to such
put options.

 

  (d) Exercise of Put Option. If a Qualified Holder exercises his put option,
payment for the Employer Stock repurchased shall be made, in the case of a
distribution of a Participant’s entire Account within one taxable year, in
substantially equal annual payments over a period beginning not later than 30
days after the exercise of the put option and exceeding 5 years (provided that
adequate security and reasonable interest are provided with respect to unpaid
amounts) or, in the case of other distributions, not later than 30 days after
such exercise.

 

7.9 CHANGES TO EMPLOYER STOCK. If any change is made to the shares of Employer
Stock by reason of any merger, consolidation, reorganization, recapitalization,
stock dividend, split, combination of shares, exchange of shares, change in
corporate structure, or otherwise, appropriate adjustments shall be made,
through the operation of such transaction with respect to the Employer Stock
held by the Trustee pursuant to the Plan, to the kind and number of shares
subject to the Plan and the kind and number of shares of Employer Stock subject
to distribution. To the extent Employer Stock is held in a unitized pooled
investment fund consisting of Employer Stock and cash and allocated to
Participants’ Accounts as units in such fund, such adjustment shall be made to
the unitized pooled investment fund, but may not affect the allocation of units
in such fund to Participants’ Accounts.

 

7.10 PARTICIPANT LOANS.

 

  (a) Availability. Loans from a Participant’s Account shall be made to all
Participants who are actively employed (the “Borrower”) on a reasonably
equivalent basis. In accordance with procedures adopted by the Administrator, a
Borrower may request a loan by completing a written loan application provided by
the Administrator or such other method as the Administrator shall specify,
including telephonic or other electronic media used to apply for a loan.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   45



--------------------------------------------------------------------------------

  (b) Amount. Loans shall be available from a Participant’s Deferral Account and
Rollover Account only. Anything herein to the contrary notwithstanding, the
maximum Plan loan to any Borrower (when added to the outstanding balance of all
other loans to the Borrower from all plans of the Employer and affiliates, as
required) shall not exceed the lesser of—

 

  (1) $50,000, reduced by the highest outstanding balance of loans to the
Participant from all plans of the Employer during the one-year period ending on
the day before the date on which such loan was made; or

 

  (2) fifty percent (50%) of the vested portion of the Account from which the
loan is to be made as of the Valuation Date coinciding with the date the loan is
made (or if the date the loan is made is not a Valuation Date, as of the
immediately preceding Valuation Date).

 

  (c) Loan Terms. If approved, each Plan loan shall comply with the following
conditions, in addition to such other administrative procedures as the
Administrator may, from time to time, require:

 

  (1) The length of a loan shall not exceed five years.

 

  (2) Only one loan (or prior to January 1, 2002, only two loans) to the
Borrower may be outstanding at any time. Loans initiated prior to January 1,
2002 shall continue to be paid according to their terms until repaid. No
renegotiation, renewal or refinancing of loans shall be permitted except as
provided in the procedures adopted by the Administrator. No loans shall be made
to any individual who is currently in default on any loan.

 

  (3) Each Loan shall be evidenced by a promissory note.

 

  (4) No loan shall be made for less than $1,000.

 

  (5) The rate of interest payable on the unpaid balance of any loan shall be a
commercially reasonable rate based on the terms and security for the loan as
determined by the Administrator.

 

  (6) Each loan, by its terms, shall require approximately level repayments to
be made not less frequently than quarterly pursuant to the terms of the loan
policy. A loan may be prepaid without penalty, but partial prepayments will not
be permitted.

 

  (7) If required by the qualified joint and survivor rules, if the Borrower is
married at the time of the loan, the Borrower’s spouse must consent in writing
to the loan and the spouse’s consent must be witnessed by a notary public or
Plan representative.

 

  (8) A loan shall not be made from an Account at any time when such Account is
the subject of an order that purports to be a Qualified Domestic Relations
Order.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   46



--------------------------------------------------------------------------------

  (d) Security. All loans shall be secured by the Borrower’s vested Account
balance. A Borrower may only use up to 50% of the value of his vested Account as
security for a loan, and for purposes of determining whether security is
adequate. Each loan of a Borrower shall be charged solely against the Account of
the Borrower, and principal and interest payments with respect to the loan shall
be credited solely to the Account of the Borrower from which the loan was made
based upon the Borrower’s most recent investment selections for Plan
contributions. Any loss caused by nonpayment or other default on a Borrower’s
loan obligations shall be borne solely by that Account. The source of the loan
will be funded by the Borrower’s Accounts from the investments in which such
Account is then invested as determined by the Administrator.

 

  (e) Default. A loan shall be in default upon the earliest occurrence of a
default event as set forth in the procedures adopted by the Administrator,
including the Participant’s separation from service with the Employer prior to
repaying the full amount of the loan principal and interest (excluding any
Participant who separates from service during the period commencing June 1, 1999
and ending December 31, 1999). In the event of a loan default, acceleration on
the promissory note and an offset of the outstanding loan balance, including
interest, shall occur on the first occurrence of a distributable event under
this Plan, including any in-service distribution for which the Participant is or
becomes eligible. Notice to the Borrower shall not be required prior to any
offset. The loan shall be treated as repaid to the extent of any permissible
offset and the Company shall report it as a distribution from the Plan to the
Borrower. If a default shall occur with respect to any Plan loan at a time when
a Borrower’s Account may not be distributed, the tax consequences of the default
shall be governed by Code Section 72(p) and the Regulations thereunder.

 

  (f) Effect of Leave of Absence. The Administrator may, in its discretion and
in a uniform and nondiscriminatory manner, grant a grace period for repayment of
outstanding loans of up to 12 months to a Borrower on an unpaid leave of absence
or a leave of absence whose wages or salary are less than the amount of the loan
repayments. Interest shall accrue during the period of the Leave of Absence.
Upon return from the Leave of Absence, such Borrower may select additional
payroll deductions or make a balloon payment so that the loan will be paid off
within the original loan term.

 

  (g) Fees. The Administrator may establish rules pursuant to which (i) fees may
be charged for the processing of the loan, and/or (ii) annual fees may be
charged to facilitate the administration of any loan.

 

  (h) Suspension of Repayment During Qualified Military Service. Loan repayments
under the Plan shall be suspended as required under Code Section 414(u) in
connection with any period of a Participant’s military service.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   47



--------------------------------------------------------------------------------

7.11 WITHDRAWALS PRIOR TO SEPARATION FROM SERVICE.

 

  (a) Distribution from Rollover Contribution Account. Prior to his Severance
from Service, a Participant may elect to receive a distribution from the
Participant’s Rollover Contribution Account not more frequently than once per
Plan Year upon filing an election with the Administrator.

 

 

(b)

Age 59 1/2 Distributions. Prior to his Severance from Service, a Participant who
has reached age 59 1/2 may receive a distribution of all or any portion of the
Participant’s Account attributable to Deferral Contributions, Matching
Contributions and Profit Sharing Contributions in the form of a lump sum
distribution upon filing an election with the Administrator.

 

  (c) Hardship Distributions. A Participant, who is an Employee and who is
currently employed by the Employer at the time the request for a hardship
distribution is made, may receive a hardship distribution of all or any portion
of the Participant’s Account attributable to Deferral Contributions, Matching
Contributions and Profit Sharing Contributions. A Participant must make a
request to the Administrator for a hardship distribution from his Account in
accordance with the procedures authorized by the Administrator. The
Administrator shall grant such a request only to the extent such a distribution
is made on account of an immediate and heavy financial need of the Participant
and the distribution is necessary to satisfy the financial need. The
Administrator shall direct the Trustee to make the hardship distribution as soon
as administratively practicable after the Participant makes a valid request for
the hardship distribution. If the Administrator denies the request for a
hardship distribution, such denial shall be subject to the provisions of
Section 8.2.

 

  (1) Immediate and Heavy Financial Need. A distribution shall be deemed to be
necessary to satisfy the immediate and heavy financial need of the Participant
only if the distribution is made on account of any of the following:

 

  (A) medical expenses for the Participant, the Participant’s Spouse and
dependents or a Beneficiary that would be deductible under Code Section 213(d)
(determined without regard to whether the expenses exceed seven and one-half
percent (7.5%) of adjusted gross income);

 

  (B) the purchase (excluding mortgage payments) of the Participant’s principal
residence;

 

  (C) post-secondary education tuition and related expenses for the next 12
months for the Participant, the Participant’s Spouse and dependents (as defined
in Code Section 152 without regard to Code Sections 152(b)(1), (b)(2) and
(d)(1)(B)) or a Beneficiary;

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   48



--------------------------------------------------------------------------------

  (D) to prevent the eviction of the Participant from his principal residence or
the foreclosure on the mortgage of the Participant’s principal residence;

 

  (E) burial or funeral expenses of the Participant’s deceased parent, Spouse,
children, other dependents (as defined in Code Section 152 without regard to
Code Sections 152(b)(1), (b)(2) and (d)(1)(B)) or a Beneficiary;

 

  (F) expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165 (without
regard to whether the loss exceeds ten percent (10%) of adjusted gross income);
or

 

  (G) any other event that is deemed to be an immediate and heavy financial need
within the meaning of the safe harbor provisions of the Regulations.

 

  (2) Distribution is Necessary to Satisfy Financial Need. Any hardship
distribution from the Plan shall be deemed to meet the requirement that the
distribution be necessary to satisfy the financial need, and the following
requirements shall apply:

 

  (A) the distribution shall not exceed the amount of the immediate and heavy
financial need of the Participant;

 

  (B) the Participant shall obtain all distributions (other than the hardship
distribution) and all nontaxable loans available under all qualified plans of
the Employer before receiving a hardship distribution; and

 

  (C) the Participant’s Elective Deferrals and any Employee contributions to all
qualified plans of the Employer shall be suspended for six months after the
Participant receives the hardship distribution.

 

7.12 ASSIGNMENT AND ALIENATION. The Trust Fund is established for the purpose of
providing for the support of the Participants upon their retirement and for the
support of their Beneficiaries. Except in the case of any (a) Plan loan under
Section 7.1, (b) federal tax lien, (c) Qualified Domestic Relations Order under
Section 7.13, (d) breach of a Participant’s fiduciary obligations to the Plan,
or (e) other event described in Section 401(a)(13) and the Regulations
thereunder, no right or interest of any individual in any part of the Trust Fund
shall be transferable or assignable or be subject to alienation, anticipation,
or encumbrance, and no such right or interest shall be subject to garnishment,
attachment, execution, or levy of any kind.

 

7.13 QUALIFIED DOMESTIC RELATIONS ORDERS. All rights and benefits, including
elections, provided to a Participant in this Plan shall be subject to the rights
afforded to any “alternate payee” under a “qualified domestic relations order”
as those terms are defined in Code Section 414(p).

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   49



--------------------------------------------------------------------------------

  (a) Qualified Domestic Relations Order means any judgment, decree, or order
(including approval of a property settlement agreement) which creates or
recognizes the existence of an alternate payee’s right to receive all or a
portion of the benefits of a Participant hereunder pursuant to a state’s
domestic relations law relating to the provision of child support, alimony
payments, or marital property rights to a Spouse, former Spouse, child or other
dependent of such individual; provided, however, that such order meets the
requirements of Code Section 414(p).

 

  (b) Determination of Qualification. The Administrator shall establish
reasonable written procedures to determine the qualified status of domestic
relations orders and to administer distributions made thereunder in a manner
consistent with the requirements of Code Section 414(p).

 

  (c) Immediate Distribution. Notwithstanding any provision of this Plan to the
contrary, the distribution of all or a portion of the Participant’s vested
Account that is assigned to an alternate payee under a Qualified Domestic
Relations Order shall commence as soon as administratively feasible after the
later of the following dates: (1) the date on which the Administrator determines
that the domestic relations order pertaining to the alternate payee is a
Qualified Domestic Relations Order, or (2) the date specified in the Qualified
Domestic Relations Order; provided, however, that if the amount of the
Participant’s vested Account to be distributed to the alternate payee exceeds
the Cash-Out Limit, the Administrator shall not, without the prior written
consent of the alternate payee, commence the distribution of the amount to be
distributed to the alternate payee prior to the Participant’s “earliest
retirement age” as that term is defined in Code Section 414(p)(4).

Distributions made pursuant to this section shall completely discharge the Plan
of its obligations with respect to the Participant and each alternate payee to
the extent of any such distributions.

 

7.14 PARTICIPANT RIGHTS. The sole rights of a Participant under this Plan shall
be to have this Plan administered according to its provisions, to receive
whatever benefits he may be entitled to hereunder, and, subject to any spousal
Death benefit requirements, to name the Beneficiary to receive any Death
benefits to which such person may be entitled.

 

7.15 EFFECT ON EMPLOYMENT STATUS. The adoption and maintenance of this Plan
shall not be construed as creating any contract of employment between the
Employer and any Participant. This Plan shall not affect the right of the
Employer to deal with its Employees in all respects, including their hiring,
discharge, compensation, and conditions of employment. No individual shall be
discharged, fired, suspended, expelled, disciplined, or discriminated against
for exercising any right under this Plan or for giving information or testimony
in any inquiry or proceeding relating to the Plan’s administration.

* * * * End of Article 7 * * * *

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   50



--------------------------------------------------------------------------------

ARTICLE 8.

APPLICATION FOR BENEFITS

 

8.1 APPLYING FOR BENEFITS. If the value of a Participant’s Account exceeds the
Cash-Out Limit, the Participant’s benefit shall not be distributed without his
consent, evidenced by an Application for Benefits submitted prior to his
Required Distribution Date. With respect to any such Participant, the
Participant’s consent shall be valid only if the Participant is provided with
information regarding his right to, and the effect of, a distribution (including
the taxation of such distribution and its qualification for rollover treatment)
within the time period, and under the circumstances, required by Regulation. The
Administrator shall establish such additional rules and procedures that it
determines to be necessary or appropriate for the proper payment of Plan
benefits.

 

8.2 DENIAL OF BENEFITS. The following claims procedures are generally applicable
to claims filed under the Plan.

 

  (a) General Procedures. The following claims procedures are applicable to
claims filed under the Plan, except that, to the extent required by law and to
the extent the Administrator is ruling on a claim for benefits on account of a
Disability, the Plan will follow, with respect to that claim, claims procedures
required by law for plans providing disability benefits.

 

  (1) Filing a Claim. All claims shall be filed in writing by the Participant,
Beneficiary or the authorized representative of either one (the “claimant”) by
completing the procedures that the Administrator requires. The procedures shall
be reasonable and may include the completion of forms and the submission of
documents and additional information. For purposes of this section, a request
for a Plan loan or an in-service withdrawal shall be considered a claim.

 

  (2) Review of Claim. The Administrator shall review all materials and shall
decide whether to approve or deny the claim. If a claim is denied in whole or in
part, the Administrator shall provide written notice of denial to the claimant
within a reasonable period of time no later than 90 days after the Administrator
receives the claim, unless special circumstances require an extension of time
for processing the claim. If an extension is required, the Administrator shall
notify the claimant in writing before the end of the 90-day period and indicate
the special circumstances requiring an extension of time and the date by which
the Administrator expects to render a decision on the claim. The extension shall
not exceed an additional 90 days. The notice of denial shall be written in a
manner calculated to be understood by the claimant and shall include the
following:

 

  (A) the specific reason(s) for the adverse determination;

 

  (B) specific references to pertinent Plan provisions on which the adverse
determination is based;

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   51



--------------------------------------------------------------------------------

  (C) a description of any additional material or information necessary for the
claimant to perfect his claim and the reason why such material or information is
necessary; and

 

  (D) a description of the Plan’s review procedures and time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse determination on
review.

 

  (3) Appeal Process. If the claimant wishes a review of the denied claim, the
claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits. The claimant may submit to the Administrator in
writing any issues, documents, records, comments or other information he may
have regarding his claim for benefits under the Plan. Such request for an appeal
must be made by the claimant in writing within 60 days after receipt of notice
that his claim has been denied by the Administrator.

A document, record or other information shall be considered “relevant” to a
claim if such document, record or other information (A) was relied upon in
making the benefit determination, (B) was submitted, considered or generated in
the course of making the benefit determination, without regard to whether such
document, record or other information was relied upon in making the benefit
determination, or (C) demonstrates compliance with the administrative processes
and safeguards required pursuant to ensure and to verify that benefit claim
determinations are made in accordance with the Plan and that, where appropriate,
the Plan provisions have been applied consistently with respect to similarly
situated claimants.

 

  (4) Review of Appeal. The Administrator shall make its decision on review
solely on the basis of the written record, including documents and written
materials submitted by the claimant. The Administrator shall make a decision on
the review within a reasonable period of time, not later than 60 days after the
Administrator receives the claimant’s written request for review unless special
circumstances require additional time for review of the claim. If an extension
is required, the Administrator shall notify the claimant in writing before the
end of the 60-day period and indicate the special circumstances requiring an
extension of time and the date by which the Administrator expects to render a
decision on the claim. The extension shall not exceed an additional 60 days. The
decision on review will be written in a manner calculated to be understood by
the claimant. If the claim is denied, the written notice shall include the
following:

 

  (A) the specific reason(s) for the adverse determination;

 

  (B) specific references to pertinent Plan provisions on which the adverse
determination is based;

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   52



--------------------------------------------------------------------------------

  (C) a statement that the claimant shall be entitled, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits (as “relevant” is
defined in this section); and

 

  (D) a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

  (b) Administrator’s Full Discretion. The Administrator shall have full
discretionary power to decide all claims and reviews of denied claims, including
determining eligibility, status and the rights of all individuals under the Plan
and construing any and all terms of the Plan. Following the approval of a claim
for benefits, the Administrator shall have the authority to construe and
administer the Plan in a manner that is consistent with the payment of benefits
in accordance with the approved claim.

 

  (c) Electronic Notification. Any notification from the Administrator to the
claimant under this section may be made electronically, provided that such
notification complies with Regulation Sections 2520.104b-1(c)(1)(i), (iii), and
(iv).

 

8.3 EXHAUSTION OF REMEDIES; LIMITATION OF ACTIONS. In the event of any dispute
over benefits under this Plan, all remedies available to the disputing
individual under this article must be exhausted before legal recourse of any
type is sought. No legal action at law or in equity may be filed against the
Plan, the Employer, the Administrator or its delegate relating to any dispute
over benefits under this Plan more than one year after the Administrator or its
delegate has made a final decision under the claims review process described in
this article.

 

8.4 MISSING PARTICIPANTS AND BENEFICIARIES. An individual for whom benefits are
being held by the Trustee shall keep the Administrator notified of his current
mailing address. The Administrator, the Trustee and the Employer shall be
discharged from any liability resulting from the failure to pay benefits as they
become due if the Administrator has notified the individual at his last address
of record. If benefits are to be paid to an individual who cannot be located,
the Administrator may take either or none of the following actions, at its
discretion:

 

  (a) Forfeiture. The individual’s Account shall be forfeited and applied as
provided in Article 5. If the individual is later located, the vested portion of
the Account will be reinstated and distributed in accordance with the terms of
the Plan.

 

  (b) Distribution to Established Account. The Administrator may direct the
Trustee to distribute the Account by establishing an individually-designated
account for such individual (for example, a savings account or individual
retirement account), by purchasing an annuity for the individual, by
transferring the account on behalf of such individual to an ongoing plan of the
Employer, or by any other method deemed proper by the Administrator.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   53



--------------------------------------------------------------------------------

8.5 INCAPACITY OF PARTICIPANT OR BENEFICIARY. If any Participant or Beneficiary
entitled to receive a distribution under this Plan is, as determined by the
Administrator in a uniform and nondiscriminatory manner, unable to apply such
distributions to his own best interest, whether because of illness, accident or
other incapacity (mental, physical or legal), the Administrator may, in its
discretion, direct the Trustee to make distributions in one or more of the
following ways:

 

  (a) directly to the Participant or Beneficiary;

 

  (b) to the duly appointed legal guardian or conservator of the Participant or
Beneficiary;

 

  (c) to the Spouse of the Participant or Beneficiary;

 

  (d) to a custodian under any applicable Uniform Gifts to Minors Act or Uniform
Transfers to Minors Act;

 

  (e) to an adult relative or friend of the Participant or Beneficiary, or to
one residing with the Participant or Beneficiary, pursuant to appropriate legal
appointment (including durable power of attorney) for the benefit of the
Participant or Beneficiary.

Any such payment shall be a distribution for the account of such Participant or
Beneficiary and shall, to the extent thereof, be a complete discharge of any
liability under the Plan to such Participant or Beneficiary. The Administrator’s
reliance on the written instrument of agency governing a relationship between
the Participant or Beneficiary entitled to distribution and the person to whom
the Administrator directs distribution shall be fully protected as though the
Administrator made such distribution directly to the Participant or Beneficiary
as a competent person. In the absence of actual knowledge to the contrary, the
Administrator may assume that the instrument of agency was validly executed,
that the Participant or Beneficiary was competent at the time of execution and
that at the time of reliance, the agency has not been amended or terminated. The
decision of the Administrator shall be final and binding on all interested
parties, and the Administrator shall be under no duty to see to the proper
application of the funds.

* * * * End of Article 8 * * * *

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   54



--------------------------------------------------------------------------------

ARTICLE 9.

ADMINISTRATION OF THE PLAN

 

9.1 ADMINISTRATOR. The Administrator shall supervise and administer the
day-to-day operation of this Plan and shall have all powers necessary to
accomplish that purpose, including the power to make rules pertaining to the
administration of this Plan. The Employer may, at its discretion, designate a
Committee to act as the Administrator. Any member of the Committee may resign by
delivering written notice to the Employer. Until such time as the Employer shall
have appointed the members of the Committee, or in the event that all Committee
members have resigned, the Employer shall serve as the Administrator. An
Employee shall be deemed to have resigned as Administrator or as a member of the
Committee upon separation from service with the Employer. Vacancies due to
resignation, Death, removal, or other causes shall be filled by the Employer.
The Employer shall be entitled to remove the Administrator at any time, with or
without cause.

 

9.2 ORGANIZATION AND PROCEDURES.

 

  (a) Establishment of Committee. If the Employer has designated a Committee to
act as the Administrator, the Committee shall be structured and governed
according to the terms of its governing charter. The Committee shall hold
meetings at such times and places and upon such notice as it shall from time to
time determine in accordance with its charter. The Committee may make and from
time to time revise the rules covering the conduct of its proceedings, may
designate one of its members to sign on its behalf, and shall at all times
maintain complete records of its proceedings which records shall at all
reasonable times be open to inspection by all members of the Committee and the
Employer.

 

  (b) Delegation of Duties. The Committee may delegate all or part of its duties
which do not involve the management of Plan assets to others. The Committee
shall not be liable for any acts or omissions of the persons to whom such duties
have been delegated, provided that the Committee acted prudently and in the
interests of the Participants and Beneficiaries in selecting and retaining such
persons.

 

  (c) Participation of Committee Members. A majority of the Committee shall
constitute a quorum for the transaction of business. No member, however, shall
take part in any action relating solely to himself or his rights or benefits
under the Plan.

 

9.3 POWERS AND DUTIES. The Administrator shall administer the Plan in accordance
with its terms, and shall have all powers necessary to carry out the provisions
of the Plan not otherwise reserved to the Employer or the Trustee. Not in
limitation, but in amplification of the powers and duties specified in this
Plan, the Administrator shall:

 

  (a) Administration. Have all powers to administer the Plan, within its
discretion, other than the power to invest or reinvest the assets of the Plan,
such powers having been delegated to the Trustee pursuant to the Trust
Agreement.

 

  (b) Amendment. Have all powers to amend the Plan as set forth in Section 12.1.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   55



--------------------------------------------------------------------------------

  (c) Interpretation. Have total and complete discretion to interpret the Plan
and to determine all questions arising in the administration, interpretation and
application of the Plan, including the power to construe and interpret the Plan;
to decide all questions relating to an individual’s eligibility to participate
in the Plan and/or eligibility for benefits and the amounts thereof; to make
such adjustments which it deems necessary or desirable to correct any
mathematical or accounting errors; and to determine the amount, form and timing
of any distribution to be made hereunder.

 

  (d) Reconciliation. Correct any defect, supply any omission or reconcile any
inconsistency in such manner and to such extent as the Administrator shall deem
necessary to carry out the purposes of this Plan.

 

  (e) Factual Determination. Have fact finder discretionary authority to decide
all facts relevant to the determination of eligibility for benefits or
participation; have the discretion to make factual determinations as well as
decisions and determinations relating to the amount and manner of allocations
and distribution benefits; and in making such decisions, be entitled to, but
need not rely upon, information supplied by a Participant, Beneficiary, or
representative thereof.

 

  (f) Rules and Procedures. Have total and complete discretion to adopt,
publish, and enforce such rules as the Administrator shall deem necessary and
proper for the efficient administration of the Plan; to establish and carry out
procedures for the making of investment choices by individual Participants; to
approve and enforce any loan hereunder including the repayment thereof, and to
resolve any conflict.

 

  (g) Qualified Domestic Relations Orders. Have full and complete discretion to
determine whether a domestic relations order constitutes a Qualified Domestic
Relations Order and whether the putative alternate payee otherwise qualifies for
benefits hereunder.

 

  (h) Appointment, Removal of Trustee. To the extent such actions are not
performed by the Employer, have the authority to appoint and remove the Trustee;
to direct the Trustee with respect to the investment, sale, reinvestment, and
management of Plan assets including, without limitation, to appoint an
Investment Manager in accordance with Section 11.5 and to communicate to the
Trustee any elections made by a Participant as to the investment and management
of such Participant’s Account; to decide all questions submitted by the Trustee
on all matters necessary for it to properly discharge its powers, duties and
obligations; and to enter into a Trust Agreement with the Trustee setting forth
the powers, duties and obligations of the Trustee.

 

  (i) Appointment, Removal of Agents. Add, remove or replace agents engaged to
assist in the administration or investment of the Plan as the Administrator
shall deem prudent and appropriate under the circumstances.

 

  (j)

Review Agents, Fiduciaries. Establish and maintain procedures for review of the
performance of persons to whom functions are delegated under any provision of
this Plan. This review may consist of day-to-day supervision, periodic formal

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   56



--------------------------------------------------------------------------------

 

review, a combination of such types of review, or such other procedures as the
Administrator shall deem prudent and appropriate under the circumstances.

 

  (k) Review Investment Options. Establish and maintain procedures for review of
the performance of investment options offered under the Plan; and to add, remove
or replace any investment option under the Plan as the Administrator shall deem
prudent and appropriate under the circumstances.

 

  (l) Reporting and Disclosure.

 

  (1) Cause to be prepared and filed with the appropriate governmental
authorities such reports, documents, registration statements, and income tax
returns as may from time to time be required under applicable federal or state
law, including, but not limited to, plan descriptions and changes thereto,
annual reports, terminal and supplementary reports, annual registration
statements and notifications of changes in status, blackout notices and related
materials, and annual information returns.

 

  (2) Furnish to each Participant covered under the Plan and to each Beneficiary
after such Participant becomes eligible to participate or, in the case of a
Beneficiary, begins to receive benefits, a summary plan description, and, at
appropriate times, such summary descriptions of modifications or changes and
updated summary plan descriptions as are required by law; summary annual reports
and statements indicating the total of the Participant’s Accounts and the
portion of such benefits that has become vested; and such other reports and
information as may from time to time be required by applicable law.

 

  (3) Make available at reasonable hours to each Participant and Beneficiary a
copy of the Plan, the plan description, the latest annual report, and such of
its records as may pertain to the assets held by the Trustee for the benefit of
such Participant or Beneficiary.

 

  (4) Maintain records sufficient to enable the Administrator adequately to
fulfill its duties under this Plan and applicable law, and preserve such records
for a period of not less than six years after the filing date of the documents
based on information that such records contain.

 

  (5) Nothing in this Plan shall be interpreted to require reporting or
disclosure from which the Plan, the Employer, the Administrator, or the Trustee
is exempt under any applicable federal or state law, Regulation, or
administrative ruling.

The Administrator’s decision in such matters shall be binding and conclusive as
to all parties.

 

9.4

CONSULTATION WITH AGENTS. The Administrator shall have the right to employ such
agents, clerical, accounting and other services, and such lawyers and
accountants as may be

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   57



--------------------------------------------------------------------------------

 

necessary for the purpose of administering the Plan. The Administrator shall
have the right to employ the Trustee to perform recordkeeping and such other
services on behalf of the Plan. Such costs may be paid for out of the assets of
the Plan and shall in such case constitute an operating expense of the Plan.

 

9.5 FINALITY OF ACTION. All acts and determinations of the Administrator shall
be binding and conclusive upon Participants, Beneficiaries, Employees, and the
Trustee. The Employer may deem its records conclusively to be correct as to the
matters reflected therein with respect to information furnished by an Employee.

 

9.6 INDEMNIFICATION. To the extent permitted by ERISA, the Employer agrees to
indemnify and defend to the fullest extent permitted by law all persons who are,
were, or may be employees of the Employer against any liabilities, damages,
costs and expenses (including attorney’s fees and amounts paid in settlement of
any claim approved by the Employer) occasioned by their occupying or having
occupied an administrative position in connection with the Plan, except when due
to their willful misconduct or gross negligence.

 

9.7 COMPENSATION AND EXPENSES. No employee shall be compensated for his services
performed in connection with the administration of the Plan. However, all
reasonable expenses of employees incurred in connection with the administration
of the Plan shall be paid from the Trust Fund unless otherwise paid by the
Employer. Until otherwise paid, the Trust Fund shall at all times be liable for
the payment of all administrative expenses, and the election of the Employer to
pay any such expense shall not be construed as creating any such liability on
the part of the Employer.

* * * * End of Article 9 * * * *

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   58



--------------------------------------------------------------------------------

ARTICLE 10.

THE TRUST FUND

 

10.1 THE TRUSTEE. The Employer shall select a Trustee to hold, invest and
distribute any assets of the Plan which are held in the Trust Fund in accordance
with the terms of the Trust Agreement which shall be executed by the Employer
and the Trustee under such terms and conditions, not in contravention of the
provisions of this Plan, as the Employer and Trustee may elect. The fiduciary
responsibilities of the Trustee shall be as set forth in the Trust Agreement
entered into by and between the Employer and the Trustee. The Employer from time
to time may change the Trustee and the Trust Agreement, provided that no
amendment which affects the duties or responsibilities of the Trustee shall be
effective without the consent of the Trustee.

 

10.2 THE TRUST FUND. The Trust Fund shall be used only to pay benefits as
provided in the Plan and such other payments as directed by the Administrator.
All reasonable and necessary expenses incurred in the administration of the Plan
and Trust Fund shall be paid from the Trust Fund to the extent that such costs
and expenses are not paid by the Employer.

 

10.3 REVERSION OF ASSETS. Except as provided by the terms of this section, no
assets of the Trust Fund shall ever revert to, or be used or enjoyed by, the
Employer or any successor of the Employer, nor shall any such funds or assets
ever be used other than for the benefit of Participants or Beneficiaries.
Exceptions are as follows:

 

  (a) Mistake of Fact. In the event the Administrator determines that the
Employer has contributed any amount under Article 4 to the Trustee by mistake of
fact, the Administrator shall direct the Trustee in writing to return to the
Employer, within one year after the payment of the contribution, the lesser of
the amount actually contributed by such mistake of fact or its then current
value.

 

  (b) Qualification of Plan. All contributions hereunder are made on the
condition that this Plan and the Trust Agreement initially qualify under Code
Sections 401(a) and 501. If, pursuant to the Employer’s request for a
determination letter prior to the remedial amendment period, the Internal
Revenue Service shall determine that this Plan and the Trust Agreement do not
initially qualify, the Administrator shall direct the Trustee to return to the
Employer the then current value of any contributions made by the Employer. Such
contributions shall be returned within one year following the denial of initial
qualification.

 

  (c) Deductibility. All contributions hereunder are made on the condition that
they are deductible under Code Section 404. If the Internal Revenue Service
shall determine that any portion of the Employer’s contributions under Article 4
for a Plan Year is not deductible, to the extent that the deduction is
disallowed, the Administrator shall direct the Trustee to return the lesser of
such amount or its then current value to the Employer within one year following
the disallowance of the deduction.

 

  (d)

Termination. Upon termination of the Plan after satisfaction of all fixed and
contingent liabilities or obligations to persons entitled to benefits upon
termination

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   59



--------------------------------------------------------------------------------

 

of the Plan, any fund or property remaining in the Trust Fund shall revert to
the Employer, provided such reversion does not contravene any provision of law.

* * * * End of Article 10 * * * *

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   60



--------------------------------------------------------------------------------

ARTICLE 11.

PLAN FIDUCIARIES

 

11.1 FIDUCIARIES. The Named Fiduciary with respect to the Plan and Trust
Agreement shall be the Administrator. The Trustee shall be a Plan fiduciary with
respect to the Plan and Trust Agreement to the extent the Trustee exercises
discretionary authority, responsibility or control with respect to management of
the Plan or Plan assets or administration of the Plan. Any Investment Manager
appointed as provided in Section 11.5 shall be a Plan fiduciary with respect to
the Plan and Trust Agreement, but shall not be a Named Fiduciary. The
fiduciaries of this Plan and Trust Agreement shall have only those powers,
duties, responsibilities and obligations as are specifically provided for by the
Plan and Trust Agreement.

 

11.2 BONDING REQUIREMENTS. Each of the Plan fiduciaries shall be bonded to the
extent required by ERISA. Such bond shall provide protection to the Plan and
Trust Fund against loss by reason of direct or indirect acts of fraud or
dishonesty on the part of the Plan fiduciaries.

 

11.3 PROHIBITED TRANSACTIONS. Except as otherwise permitted by applicable law,
no fiduciary shall engage in, or cause the Plan to engage in, any transaction in
which the Trust Fund directly or indirectly sells, exchanges, or leases any part
of the Trust Fund to; lends money or otherwise extends credit to; furnishes
goods, services or facilities to; transfers any assets of the Trust Fund to; or
permits any such assets to be used by or for the benefit of a party in interest
as defined by ERISA Section 3(14) or disqualified person as defined in Code
Section 4975. In addition, except as otherwise provided by applicable law, no
fiduciary shall deal with any assets of the Trust Fund for his own interest or
account; act in his individual capacity in any transaction involving the Trust
Fund on behalf of a party whose interests are adverse to the interests of the
Trust Fund and of the Participants; nor receive any consideration for his own
account from any party dealing with the Trust Fund in connection with a
transaction involving the assets of the Trust Fund.

 

11.4 FIDUCIARY RESPONSIBILITIES.

 

  (a) Administrator. The Administrator shall have responsibility and authority
to control the operation and administration of the Plan as further set forth in
Article 9.

 

  (b)

Trustee. The Trustee shall hold the assets of the Trust Fund in trust and shall
be responsible for all functions specifically assigned to it in the Trust
Agreement. The Trustee shall have exclusive responsibility for the management
and control of that portion, if any, of the Trust Fund which is not made subject
to the management and control of an Investment Manager, a Participant or the
Administrator. The Trustee shall have no other responsibilities unless otherwise
provided in the Trust Agreement. To the extent that the Trust Fund or any
portion thereof is subject to the management and control of an Investment
Manager or the Administrator, the Trustee (1) shall not have exclusive
management and control over the Trust Fund, (2) shall not invest or otherwise
manage and control that portion of the Trust Fund, and (3) shall take investment
action only upon the instructions of such Investment Manager or the
Administrator properly given as herein provided. Purchase and sale

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   61



--------------------------------------------------------------------------------

 

orders may be placed by such Investment Manager directly with brokers and
dealers without the intervention of the Trustee and, in such event, the
Trustee’s sole obligation shall be to make payment for purchased securities and
deliver those that have been sold when advised of the transaction. The Trustee
shall have no liability to any person for any action taken or omitted in
accordance with any directions given by such Investment Manager herein, or for
the failure of such Investment Manager to give such directions.

 

  (c) Employer. The Employer shall be responsible for all functions assigned or
reserved to it under the Plan and Trust Agreement. Any authority so assigned or
reserved to the Employer shall be exercised by resolution of its duly authorized
governing body, and shall become effective with respect to the Trustee only with
its consent and upon written notice to the Trustee. By way of illustration, and
not by limitation, the Employer shall have authority and responsibility for
(1) the designation of Named Fiduciaries, (2) the appointment, removal and
replacement of the Trustee, and (3) the exercise of all fiduciary functions
provided in the Plan and Trust Agreement or necessary to the operation of the
Plan, except such functions as are assigned to other Named Fiduciaries or to an
Investment Manager. Not as Plan fiduciary, but rather as “settlor” of the Plan,
by way of illustration, and not by limitation, the Employer shall have authority
and responsibility for the design of the Plan, the qualification under
applicable law of the Plan and Trust Agreement, and any amendments thereto, and
the funding of the Plan.

This section is intended to allocate to each fiduciary the individual
responsibility for the prudent execution of the functions assigned to it, and
none of such responsibilities or any other responsibilities shall be shared by
two or more of such fiduciaries unless such sharing is provided by a specific
provision of the Plan or Trust Agreement. Whenever one fiduciary is required to
follow the directions of another fiduciary, the two fiduciaries shall not be
deemed to have been assigned a shared responsibility, but the responsibility of
the fiduciary giving the directions shall be deemed his sole responsibility, and
the responsibility of the fiduciary receiving those directions shall be to
follow them insofar as such instructions are on their face proper under
applicable law. A fiduciary may employ one or more persons to render advice
concerning responsibility such fiduciary has been allocated under the Plan and
Trust Agreement. To the extent that fiduciary responsibilities are so allocated
to an Investment Manager, such responsibilities are so allocated solely to such
Investment Manager alone, to be exercised by such Investment Manager alone and
not in conjunction with any fiduciary, and the Trustee shall be under no
obligation to manage any asset of the Trust Fund which is subject to the
management of such Investment Manager.

 

11.5

INVESTMENT MANAGERS. The Administrator may appoint a qualified Investment
Manager to manage any portion or all of the assets of the Trust Fund. For the
purpose of this Plan and Trust Agreement, a qualified Investment Manager means
an individual, firm or corporation that has been so appointed to serve as
Investment Manager hereunder and that is and has acknowledged in writing that it
is (a) a fiduciary with respect to the Plan, (b) bonded as required by ERISA,
and (c) is registered as an investment adviser under the Investment Advisers Act
of 1940, but excluding any investment adviser described in

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   62



--------------------------------------------------------------------------------

 

ERISA Section 3(38)(B)(ii), or an investment adviser described in ERISA
Section 3(38)(B)(ii), or a bank as defined in the Investment Advisers Act of
1940, or an insurance company qualified to manage or dispose of assets of
pension plans and licensed to conduct business in more than one state. Any
Investment Manager so appointed shall have sole responsibility for the
investment of the portion of the Trust Fund to be managed and controlled by such
Investment Manager.

* * * * End of Article 11 * * * *

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   63



--------------------------------------------------------------------------------

ARTICLE 12.

AMENDMENT, TERMINATION AND MERGER

 

12.1 PLAN AMENDMENT.

 

  (a) Employer and Administrator Power to Amend. The Employer shall have the
right to amend this Plan at any time and from time to time. The Administrator,
shall have the right to amend this Plan at any time and from time to time if
such amendment is necessary to retain the Plan’s qualified status under Code
Section 401(a) or to comply with ERISA or if, in the judgment of such person or
such committee, such amendment will not result in any material increase in the
benefits provided under or the cost of maintaining the Plan. Any such amendment
may be made retroactively effective to the extent permitted by applicable law.

 

  (b) Limitation to Scope of Amendments. Except to the extent required to
qualify this Plan and the Trust Agreement under Code Sections 401(a) and 501, or
as a condition of continued qualification thereunder, no amendment shall be made
which would have any of the following effects:

 

  (1) deprive any Participant or Beneficiary of the right to receive any
benefits attributable to service before the amendment to which such individual
may be entitled; or

 

  (2) except as provided in Article 10, permit any part of the Trust Fund to
revert to the Employer or permit any part of the Trust Fund, other than such
part as may be required to pay taxes or administration expenses, to be used for
or diverted for any purpose other than the exclusive benefit of Participants or
their Beneficiaries.

 

12.2 VESTING AMENDMENTS. In the event the Employer shall adopt an amendment
changing the vesting schedule described in Section 3.2, or any other amendment
that directly or indirectly affects the computation of a Participant’s vested
Account, any Participant who has completed at least three Years of Service may
elect to have his vested Account determined in accordance with the vesting
schedule in effect immediately prior to the effective date of the amendment.
Notwithstanding the preceding sentence, no election need be provided for any
Participant whose vested Account under the Plan, as amended, at any time cannot
be less than such Account determined without regard to such amendment. Such
election must be in writing and be filed with the Administrator by the latest of
(a) 60 days after the amendment is adopted, (b) 60 days after the amendment
becomes effective, or (c) 60 days after written notice of the amendment is
issued to the Participant by the Administrator. The Participant must have
completed the required three Years of Service by the latest date on which an
election may be filed hereunder. Anything in Section 3.2 to the contrary
notwithstanding, the vested portion of a Participant’s Account shall be at least
equal to that which he would have been entitled had he ceased to be an Employee
immediately prior to the date such amendment is adopted or the effective date of
such amendment, whichever is later.

 

12.3 PLAN TERMINATION.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   64



--------------------------------------------------------------------------------

  (a) Employer Rights. Although the Employer expects to continue the Plan and
the contributions to the Trust Fund indefinitely, the Employer may terminate the
Plan and all further contributions to the Trust Fund for any reason and at any
time.

 

  (b) Partial Termination, Vesting. In the event of a partial termination of the
Plan, the rights of each Participant affected by such partial termination to all
amounts credited to his Account as of the date of such termination shall be
nonforfeitable. Such amounts shall be distributed in accordance with the
provisions of this Plan.

 

  (c) Trust Fund, Vesting and Distribution. Upon the termination of the Plan or
the complete discontinuance of contributions to the Trust Fund, the
Administrator shall notify the Trustee of such event in writing. The Trust Fund
shall continue until all funds are distributed in accordance with the terms of
the Plan. All provisions of the Plan and Trust Agreement shall remain in force,
other than the provisions relating to Employer contributions, until all funds
are distributed from the Trust Fund. Each affected Participant shall be fully
vested in his Account as of the date of such termination or discontinuance.
Anything herein to the contrary notwithstanding, the Trustee and the
Administrator may, at any time after the Plan has been completely terminated,
terminate the Trust Fund. Upon termination of the Trust Fund, the amount
credited to the Account of each Participant and Beneficiary shall be distributed
to the individual absolutely and free of trust.

 

  (d) Allocation of Suspense Account. Any funds held in the Suspense Account at
the time of the termination of the Plan or discontinuance of contributions shall
be allocated among the Participants for whom an Account is being held in the
manner set forth in Section 4.1 to the extent such allocation does not exceed
the limits of Article 5.

 

  (e) Trustee Fees. The Trustee’s fees and expenses of administering the Trust
Fund and other expenses incident to the termination and distribution of the
Trust Fund incurred after the termination of this Plan and the Trust Agreement
shall be paid from the Trust Fund unless otherwise paid by the Employer. Until
otherwise paid, the Trust Fund shall at all times remain solely liable for the
payment of all fees and expenses incident to the termination.

 

12.4 PLAN MERGER.

 

  (a)

Transfer of Assets. This Plan shall not be merged into, or consolidated with,
nor shall any assets or liabilities be transferred to, any pension or retirement
plan under circumstances resulting in a transfer of assets or liabilities from
this Plan to any other plan unless immediately after any such merger,
consolidation or transfer each Participant would (if the Plan then terminated)
receive a benefit after the merger, consolidation or transfer which would be
equal to or greater than the benefit he would have been entitled to receive
immediately before such merger, consolidation or transfer (if the Plan had then
terminated). Subject to the foregoing and the applicable requirements of Code
Section 411(d)(6), the Administrator may, in its discretion, direct the Trustee
to (1) transfer all or a specified portion of the Trust Fund to any other trust
forming part of another qualified plan, or (2) accept a

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   65



--------------------------------------------------------------------------------

 

transfer to the Trust Fund of all or a specified portion of the assets of a
trust forming part of another qualified plan. Any transfer of assets to another
trust shall be in complete satisfaction of all liabilities relating to the
amounts so transferred.

 

  (b) Distributions. Subject to an election by the Administrator to transfer the
Accounts of any affected Participant to another trust forming part of a
qualified plan as provided in subsection (a), the Administrator may, in its
discretion, permit in a uniform and nondiscriminatory manner the Accounts of
affected Participants to be distributed, with the Participant’s consent as
provided in Article 6, in a lump sum in connection with a corporate transaction
that results in the Participant’s “severance from employment” as permitted in
accordance with Code Section 401(k).

* * * * End of Article 12 * * * *

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   66



--------------------------------------------------------------------------------

ARTICLE 13.

TOP-HEAVY PROVISIONS

 

13.1 TOP-HEAVY DEFINITIONS. For purposes of this article, the following terms
shall have the following meanings.

 

  (a) Determination Date means the last day of the preceding Plan Year or, in
the case of the first Plan Year, the last day of such Plan Year.

 

  (b) Key Employee means any individual who is eligible to be a participant in a
plan sponsored by the Employer and who, at any time during the Plan Year or any
of the four preceding Plan Years, has been (1) an officer of the Employer having
Testing Compensation greater than $130,000 as adjusted for cost of living
adjustments; (2) a five percent (5%) owner of the Employer; or (3) a one percent
(1%) owner of the Employer having Testing Compensation from the Employer of more
than $150,000 without application of the Code Section 401(a)(17) limitation. The
determination of who is a Key Employee shall be made in accordance with Code
Section 416(i)(1) and related Regulations. No more than 50 Employees, or, if
lesser, the greater of three Employees or ten percent (10%) of the Employees,
shall be treated as officers.

 

  (c) Non-Key Employee means any Participant who is an Employee on the last day
of the Plan Year and who is not a Key Employee, regardless of the Hours of
Service or Compensation earned by such Employee during the Plan Year.

 

  (d) Permissive Aggregation Group means the Required Aggregation Group combined
with any other plan maintained by the Employer, provided that the resulting
combination group would continue to satisfy the requirements of Code Sections
401(a)(4) and 410 once such other plan is taken into account. The Administrator
shall determine which plan or plans maintained by the Employer shall be taken
into account in determining the Permissive Aggregation Group.

 

  (e) Required Aggregation Group means (1) each plan of the Employer in which a
Key Employee is a participant, and (2) each other plan of the Employer that
enables any plan described in clause (1) to meet the requirements of Code
Section 401(a)(4) or 410.

 

13.2 DETERMINATION OF TOP-HEAVY STATUS.

 

  (a) Top-Heavy Percentage. This Plan shall be deemed to be a “Top-Heavy Plan”
within the meaning of Code Section 416(g) if, as of the Determination Date,
either the aggregate of the Accounts of Key Employees under the Plan exceeds
sixty percent (60%) of the aggregate of the Accounts of all Eligible Employees
under the Plan, or the Plan is part of a Required or Permissive Aggregation
Group and the Required or Permissive Aggregation Group is determined to be a
Top-Heavy Plan after application of the same test. This Plan shall not be
considered a Top-Heavy Plan for any Plan Year in which the Plan is a part of a
Required or Permissive Aggregation Group that is not a Top-Heavy Plan.

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   67



--------------------------------------------------------------------------------

  (b) Determination Percentage. The top-heavy determination percentage shall be
derived by the Administrator as of the Determination Date by dividing (1) the
sum of the Accounts of Key Employees under this Plan (plus the aggregate present
value of cumulative accrued benefits for Key Employees under a defined
contribution or defined benefit plan that is part of a Required or Permissive
Aggregation Group) by (2) a similar sum determined for all Eligible Employees.
For purposes of determining the Account of any Employee (or the present value of
the cumulative accrued benefit for any Employee in a defined contribution or
defined benefit plan), such Accounts or present value shall be increased by the
aggregate distributions made with respect to the Employee under the Plan and any
plan aggregated with the Plan under Code Section 416(g)(2) during the one-year
period ending on the Determination Date. The preceding sentence shall also apply
to distributions under a terminated plan which, had it not been terminated,
would have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In
the case of a distribution made for a reason other than separation from service,
Death or Disability, this provision shall be applied by substituting “five-year
period” for “one-year period.”

 

  (c) Look-Back Period. If any Employee is a Non-Key Employee for any Plan Year,
but was a Key Employee for any prior Plan Year, such Employee’s Accounts (and
the present value of the cumulative accrued benefit for any such Employee in a
defined contribution or defined benefit plan) shall not be taken into account
for purposes of determining whether this Plan is a Top-Heavy Plan. If an
Employee has not performed any services for the Employer at any time during the
one-year period ending on the Determination Date, such Employee’s Accounts (and
the present value of the cumulative accrued benefit for any such Employee in a
defined contribution or defined benefit plan) shall not be taken into account
for the purposes of determining whether the Plan is a Top-Heavy Plan.

 

13.3 CHANGE IN VESTING SCHEDULE. To the extent the vesting provisions of
Article 3 are not more generous, if this Plan is deemed a Top-Heavy Plan for a
Plan Year, then the vesting under the Plan shall be at least as generous as the
following schedule, or if more generous, the vesting schedule set forth in
Article 3:

 

Years of Vesting Elapsed Time

   Vested Percentage  

Less than 1 year

   0 %

At least 1 year but less than 2 years

   0 %

At least 2 years but less than 3 years

   40 %

At least 3 years but less than 4 years

   60 %

At least 4 years but less than 5 years

   80 %

At least 5 years

   100 %

 

13.4 MINIMUM CONTRIBUTION.

 

  (a)

Amount of Contribution. For any Plan Year in which the Plan is a Top-Heavy Plan,
the Employer shall contribute to the Account of each Non-Key Employee an amount
equal to (1) the lesser of three percent (3%) of the Non-Key Employee’s Testing
Compensation or the largest percentage of Testing Compensation

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   68



--------------------------------------------------------------------------------

 

contributed on behalf of any Key Employee for such Plan Year (determining such
largest percentage by taking into account all contributions including Safe
Harbor Matching Contributions for such Plan Year made by the Employer to such
Key Employee’s Account) minus (2) any Employer contribution for such Plan Year
for such Non-Key Employee that may have been made as of the Determination Date
(including Safe Harbor Matching Contributions for such Plan Year made by the
Employer).

 

  (b) Eligible Employees. The minimum contribution shall be made on behalf of
each Participant who is a Non-Key Employee regardless of whether the Non-Key
Employee has attained any minimum level of service for accrual purposes or
Compensation for the Plan Year.

 

  (c) Coordination with Other Plan. If any Participant in this Plan is also
covered by another defined contribution plan or defined benefit plan sponsored
by the Employer, then for each year this Plan is a Top-Heavy Plan, the
Participant’s receipt of a minimum guaranteed benefit under the other defined
contribution plan or the defined benefit plan in accordance with Code
Section 416(c)(1) shall satisfy the minimum contribution requirement.

* * * * End of Article 13 * * * *

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   69



--------------------------------------------------------------------------------

ARTICLE 14.

GENERAL PROVISIONS

 

14.1 INTERPRETATION.

 

  (a) Consistency. If any provision of this Plan or the Trust Agreement may be
susceptible to more than one interpretation, the interpretation that shall
always be given to such provision shall be consistent with this Plan and the
Trust Agreement being an employees’ plan and trust agreement within the meaning
of Code Sections 401(a) and 501, or as replaced by any sections of like intent
and purpose.

 

  (b) Severability. In case any provisions of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan, and this Plan shall be construed and enforced
as if said illegal or invalid provisions had never been inserted herein.

 

  (c) Number and Gender. Unless the context otherwise requires, words denoting
the singular number may, and where necessary shall, be construed as denoting the
plural number, and pronouns in the masculine gender include the feminine gender
and pronouns in the neuter gender include the masculine and feminine gender.

 

  (d) Descriptive Headings. The headings of the Plan are inserted for
convenience of reference only and shall have no bearing upon the meaning of the
provisions hereof.

 

14.2 LIABILITY FOR PARTICIPANT REPRESENTATIONS. The Employer, the Administrator
and the Trustee shall be discharged from any liability in acting upon any
representations by any individual of any fact affecting his status under this
Plan or upon any notice, request, consent, letter, telegram, or other document
believed by them, or any of them, to be genuine, and to have been signed or sent
by the proper person.

 

14.3 GOVERNING LAW. The Plan shall be construed, regulated and administered
under the laws of the State of Colorado, except that if any such laws are
superseded by any applicable federal law or statute, such federal law or statute
shall apply.

* * * * End of Article 14 * * * *

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has caused the M.D.C. Holdings, Inc. 401(k)
Savings Plan to be executed on this 29th day of October, 2008, effective as of
January 1, 2008.

 

M.D.C. HOLDINGS, INC. EMPLOYER By:  

/s/ Karen Gard

Title:   Vice President, Human Resources

 

M.D.C. Holdings, Inc. 401(k) Savings Plan   71